Exhibit 10.3

 

[g293041ko01i001.jpg]

 

EXECUTION VERSION

 

 

Dated 25 September 2009

 

 

SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.

 

as the Chargor

 

 

in favour of

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

DEBENTURE

 

 

ALLEN & GLEDHILL LLP

ONE MARINA BOULEVARD #28-00

SINGAPORE 018989

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Contents

 

Page

 

 

 

 

1.

Definitions and Interpretation

 

1

 

 

 

 

2.

Fixed Charges and Assignment

 

5

 

 

 

 

3.

Floating Charge

 

8

 

 

 

 

4.

Restrictions and Further Assurance

 

10

 

 

 

 

5.

Real Property

 

11

 

 

 

 

6.

Book Debts

 

13

 

 

 

 

7.

Bank Accounts

 

13

 

 

 

 

8.

Investments

 

14

 

 

 

 

9.

Intellectual Property

 

17

 

 

 

 

10.

Assigned Contracts

 

18

 

 

 

 

11.

Insurance

 

20

 

 

 

 

12.

General Undertakings

 

20

 

 

 

 

13.

Representations and Warranties

 

21

 

 

 

 

14.

Enforcement

 

23

 

 

 

 

15.

Appointment and Rights of Receivers

 

24

 

 

 

 

16.

Administrative Agent’s Rights

 

25

 

 

 

 

17.

Order of Distributions

 

26

 

 

 

 

18.

Liability of Administrative Agent, Receivers and Delegates

 

26

 

 

 

 

19.

Power of Attorney

 

27

 

 

 

 

20.

Protection of Third Parties

 

27

 

 

 

 

21.

Saving Provisions

 

28

 

 

 

 

22.

Discharge of Security

 

30

 

 

 

 

23.

Expenses, Stamp Duty and Interest

 

31

 

 

 

 

24.

Payments

 

32

 

 

 

 

25.

Conduct of Business By The Secured Parties

 

33

 

 

 

 

26.

Miscellaneous Indemnities

 

33

 

 

 

 

27.

Rights, Amendments, Waivers and Determinations

 

34

 

 

 

 

28.

Partial Invalidity

 

35

 

 

 

 

29.

Separate and Independent Obligations

 

35

 

 

 

 

30.

Benefit of Assignment

 

35

 

 

 

 

31.

Notices

 

36

 

 

 

 

32.

Counterparts

 

36

 

 

 

 

33.

Governing Law

 

36

 

i

--------------------------------------------------------------------------------


 

34.

Jurisdiction

 

36

 

 

 

 

Schedule 1

Rights of Receivers

 

38

 

 

 

 

Schedule 2

Bank Accounts

 

41

 

 

 

 

Schedule 3

Form of Notice of Assignment and Acknowledgement in relation to Insurances

 

42

 

 

 

 

Schedule 4

Form of Notice of Charge and Assignment and Acknowledgement in relation to Book
Debts

 

46

 

 

 

 

Schedule 5

Form of Notice of Charge and Assignment and Acknowledgement in relation to
Investments (Scripless Securities)

 

49

 

 

 

 

Schedule 6

Form of Notice of Charge and Acknowledgement in relation to Bank Accounts

 

52

 

 

 

 

Schedule 7

Form of Notice of Assignment of Assigned Contract

 

56

 

ii

--------------------------------------------------------------------------------


 

This Deed is made on 25 September 2009 between:

 

(1)                                 Seagate Singapore International Headquarters
Pte. Ltd., company registration number 199700025H (the “Chargor”) as the
chargor; and

 

(2)                                 JPMorgan Chase Bank, N.A. (the
“Administrative Agent”) as the administrative agent.

 

Whereas:

 

(A)                               The Chargor is entering into this Deed in
connection with the Credit Agreement (as defined below).

 

(B)                               Seagate Technology International has issued
10.00 per cent. Senior Secured Second-Priority Notes due 2014 (the “Notes”)
pursuant to an indenture dated as of 1 May 2009 (as amended, supplemented or
otherwise modified from time to time, the “Indenture”) and guaranteed by, inter
alios, (1) Seagate Technology HDD Holdings, the borrower under the Credit
Agreement, and (2) the Chargor and in connection with the Notes, the Chargor has
entered into an intercreditor agreement dated as of 1 May 2009 (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) pursuant to which the Administrative Agent has agreed to permit the
granting of second ranking security interests by the Chargor in favour of the
collateral agent under the Indenture on the terms and conditions of the
Intercreditor Agreement.

 

(C)                               Pursuant to the Intercreditor Agreement, the
parties hereto acknowledge that a second ranking debenture will be entered into
by the Chargor on or about the date of this Deed in connection with the Notes.

 

(D)                               The Board of Directors of the Chargor is
satisfied that entering into this Deed is for the purposes and to the benefit of
the Chargor and its business.

 

(E)                                 The Administrative Agent is entering into
this Deed on behalf of itself and the other Secured Parties.

 

It is agreed as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 


1.1                               DEFINITIONS


 

In this Deed, unless a contrary indication appears, terms used in the Credit
Agreement have the same meaning and construction. In addition:

 

“Acts” means the Companies Act and the Property Act.

 

“Assigned Contracts” means:

 

(a)                                  each contract relating to the purchase or
procurement of raw materials or components required for incorporation into
Seagate goods, products or other merchandise, the value of which is in the
excess of $10,000,000 per annum;

 

1

--------------------------------------------------------------------------------


 

(b)                                 each contract relating to the purchase or
procurement of goods, other than those referenced to in paragraph (a) above and
paragraph (c) below, the value of which is in the excess of $5,000,000 per
annum;

 

(c)                                  each contract relating to the leasing,
purchase or procurement of plant, machinery or other capital equipment, the
value of which is in the excess of $10,000,000 per annum;

 

(d)                                 each contract relating to the procurement of
services, the value of which is in the excess of $5,000,000 per annum; and

 

(e)                                  any other contract which is designated as
such by the Administrative Agent and the Chargor,

 

in each case, where the Chargor is a party.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.

 

“Bank Accounts” of the Chargor means all current, deposit or other accounts with
any bank or financial institution in which it now or in the future has an
interest and (to the extent of its interest) all balances now or in the future
standing to the credit of those accounts, including, on the date of this Deed,
those accounts listed in Schedule 2 (Bank Accounts).

 

“Book Debts” of the Chargor means all book and other debts of any nature, and
all other rights to receive money (excluding Bank Accounts), now or in the
future due, owing or payable to it and the benefit of all related negotiable
instruments, rights, Security, guarantees and indemnities of any kind.

 

“Charged Assets” means the assets from time to time subject, or expressed to be
subject, to the Charges or any part of those assets.

 

“Charges” means all or any of the Security created or expressed to be created by
or pursuant to this Deed.

 

“Companies Act” means the Companies Act, Chapter 50 of Singapore.

 

“Credit Agreement” means the second amended and restated credit agreement dated
as of 3 April 2009 made between inter alia, Seagate Technology, Seagate
Technology HDD Holdings, the lenders named in that agreement, as original
lenders, JPMorgan Chase Bank, N.A., as administrative agent and the other agents
party thereto.

 

“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.

 

“Default Notice” means a notice sent by the Administrative Agent to the Borrower
pursuant to Section 7.01 of the Credit Agreement, after an occurrence and during
the continuance of an Event of Default.

 

“Delegate” means a delegate or sub-delegate appointed under Clause 16.2
(Delegation).

 

2

--------------------------------------------------------------------------------


 

“Dividends” means, in relation to any Investment, all present and future:

 

(a)                                  dividends and distributions of any kind and
any other sum received or receivable in respect of that Investment;

 

(b)                                 rights, shares, money or other assets
accruing or offered by way of conversion, exchange, redemption, bonus,
preference, option or otherwise in respect of that Investment;

 

(c)                                  allotments, offers and rights accruing or
offered in respect of or in substitution for that Investment; and

 

(d)                                 other rights and assets attaching to,
deriving from or exercisable by virtue of the ownership of, that Investment.

 

“Fixtures” means fixtures, fittings (including trade fixtures and fittings) and
fixed plant machinery and apparatus.

 

“Goodwill” means all present and future goodwill, including, without limitation,
any goodwill associated with Intellectual Property owned by or belonging to the
Chargor.

 

“Insurances” of the Chargor means all contracts and policies of insurance of any
kind now or in the future taken out by or on behalf of it or (to the extent of
its interest) in which it now or in the future has an interest, relating to the
Charged Assets or any part of the Charged Assets, whether pursuant to the
provisions of any of the Loan Documents or otherwise.

 

“Intellectual Property” of the Chargor means all trade marks, service marks,
trade names, domain names, logos, patents, inventions, registered and
unregistered design rights, copy rights, database rights, rights in confidential
information and know-how, and any associated or similar rights anywhere in the
world, which it now or in the future owns or (to the extent of its interest) in
which it now or in the future has an interest (in each case whether registered
or unregistered and including any related licences and sub-licences of the same
granted to it, applications and rights to apply for the same).

 

“Investments” of the Chargor means:

 

(a)                                  securities and investments of any kind
(including Scripless Securities, shares, stock, debentures, units, depository
receipts, bonds, notes, commercial paper and certificates of deposit);

 

(b)                                 warrants, options or other rights to
subscribe for, purchase or otherwise acquire securities and investments;

 

(c)                                  all rights relating to securities and
investments (including Scripless Securities) which are deposited with, or
registered in the name of, any depository, depository agent, custodian, nominee,
clearing house or system, investment manager, chargee or other similar person or
their nominee, in each case

 

3

--------------------------------------------------------------------------------


 

whether or not on a fungible basis (including rights against any such person);
and

 

(d)                                 all other rights attaching or relating to
securities or investments referred to in paragraphs (a) to (c) above and all
cash or other securities or investments in the future deriving from Investments
or such rights,

 

in each case now or in the future owned by it or (to the extent of its interest)
in which it now or in the future has an interest.

 

“Party” means a party to this Deed and includes its successors in title,
permitted assigns and permitted transferees.

 

“Property Act” means the Conveyancing and Law of Property Act, Chapter 61 of
Singapore.

 

“Real Property” means freehold, leasehold and immovable property in Singapore
(in each case including any estate or interest therein, all rights from time to
time attached or relating thereto and all Fixtures from time to time therein or
thereon).

 

“Receiver” means a receiver, receiver and manager, judicial manager or other
manager appointed in respect of the Charged Assets.

 

“Security” means all or any of the security created or expressed to be created
pursuant to this Deed.

 

“Scripless Securities” means stocks, shares or other securities within the
meaning of “book-entry securities” as defined in Section 130A of the Companies
Act (including all instruments, orders and regulations made under or deriving
validity therefrom) which have been listed on the SGX-ST and which have been
designated by the SGX-ST as eligible for deposit with The Central Depository
(Pte) Limited (including its successors) and for clearance and book-entry
settlement of transactions on SGX-ST.

 

“SGX-ST” means the Singapore Exchange Securities Trading Limited and includes
its successors.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Winding-up” means winding up, amalgamation, reconstruction, administration,
dissolution, liquidation, merger or consolidation or any analogous procedure or
step in any jurisdiction.

 


1.2                               CONSTRUCTION


 

The provisions in Section 1.03 (Terms Generally) of the Credit Agreement apply
to this Deed with all necessary changes. In addition, unless a contrary
indication appears, any reference in this Deed to:

 

4

--------------------------------------------------------------------------------



 


1.2.1                     “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;


 


1.2.2                     THE “CHARGOR”, THE “ADMINISTRATIVE AGENT” OR ANY
“PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE, PERMITTED
ASSIGNS AND PERMITTED TRANSFEREES;


 


1.2.3                     A “LOAN DOCUMENT” OR ANY OTHER AGREEMENT OR INSTRUMENT
IS A REFERENCE TO THAT LOAN DOCUMENT OR OTHER AGREEMENT OR INSTRUMENT AS
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS AND RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH IN THE CREDIT AGREEMENT);


 


1.2.4                     “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;


 


1.2.5                     A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;


 


1.2.6                     A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION; AND


 


1.2.7                     A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED.


 


1.3                               AMBIGUITY OR CONFLICT


 

Where there is any ambiguity or conflict between the provisions of the Credit
Agreement and this Deed, then the provisions of the Credit Agreement shall
prevail.

 


1.4                               THIRD PARTY RIGHTS


 


1.4.1                     UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, A PERSON
WHO IS NOT A PARTY HAS NO RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT, CHAPTER 53B OF SINGAPORE TO ENFORCE OR ENJOY THE BENEFIT OF ANY TERM OF
THIS DEED, PROVIDED THAT THE TERMS OF THIS DEED SHALL INURE TO THE BENEFIT OF
THE SECURED PARTIES.


 


1.4.2                     NOTWITHSTANDING ANY TERM OF THIS DEED, THE CONSENT OF
ANY THIRD PARTY IS NOT REQUIRED FOR ANY VARIATION (INCLUDING ANY RELEASE OR
COMPROMISE OF ANY LIABILITY UNDER) OR TERMINATION OF THIS DEED.


 


2.                                      FIXED CHARGES AND ASSIGNMENT


 


2.1                               FIXED CHARGES


 

The Chargor, as legal and/or beneficial owner and as a continuing security for
the due and punctual payment and discharge of all the Obligations charges and
agrees to charge in

 

5

--------------------------------------------------------------------------------


 

favour of the Administrative Agent for the benefit of the Secured Parties, by
way of first fixed charge (which so far as it relates to land in Singapore
vested in it at the date hereof shall be by way of legal mortgage):

 


2.1.1                     ALL REAL PROPERTY NOW BELONGING TO IT AND ALL REAL
PROPERTY ACQUIRED BY IT IN THE FUTURE;


 


2.1.2                     ALL OF ITS PRESENT AND FUTURE BOOK DEBTS;


 


2.1.3                     ALL OF ITS PRESENT AND FUTURE BANK ACCOUNTS;


 


2.1.4                     ALL OF ITS PRESENT AND FUTURE INVESTMENTS AND
DIVIDENDS;


 


2.1.5                     ALL OF ITS PRESENT AND FUTURE UNCALLED CAPITAL AND
GOODWILL;


 


2.1.6                     ALL OF ITS PRESENT AND FUTURE INTELLECTUAL PROPERTY;


 


2.1.7                     ALL OF ITS PRESENT AND FUTURE PLANT AND MACHINERY AND
OTHER FIXTURES (EXCEPT THAT MORTGAGED OR CHARGED BY CLAUSE 2.1.1);


 


2.1.8                     ALL CHATTELS NOW OR AT ANY TIME HEREAFTER HIRED,
LEASED OR RENTED BY THE CHARGOR TO ANY OTHER PERSON TOGETHER IN EACH CASE WITH
THE BENEFIT OF THE RELATED HIRING, LEASING OR RENTAL CONTRACT AND ANY GUARANTEE,
INDEMNITY OR OTHER SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY PERSON
UNDER OR IN RESPECT OF SUCH CONTRACT; AND


 


2.1.9                     ALL ITS PRESENT AND FUTURE BENEFIT OF OR UNDER ALL
PRESENT AND FUTURE PERMISSIONS, CONSENTS AND AUTHORISATIONS (STATUTORY OR
OTHERWISE) HELD IN CONNECTION WITH ITS BUSINESS OR THE USE OF ANY CHARGED ASSET


 

provided that no Security shall be granted under this Clause 2.1, if:

 


2.1.10              THE ADMINISTRATIVE AGENT DETERMINES, AFTER CONSULTATION WITH
THE CHARGOR THAT GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Chargor,  (but only to the extent that the restrictions in all
such contracts, taken as a whole, do not materially limit the Charged Assets
that would otherwise be pledged pursuant to the Collateral and Guarantee
Requirement and Section 5.13(c) of the Credit Agreement to secure the
Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor; or

 

6

--------------------------------------------------------------------------------



 


2.1.11              THE ADMINISTRATIVE AGENT SHALL DETERMINE THAT THE COST TO
THE CHARGOR OF GRANTING AND PERFECTING SUCH SECURITY INTEREST WOULD BE EXCESSIVE
IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY IT.


 


2.2                               ASSIGNMENT


 


THE CHARGOR, AS LEGAL AND/OR BENEFICIAL OWNER AND AS A CONTINUING SECURITY FOR
THE DUE AND PUNCTUAL PAYMENT AND DISCHARGE OF ALL THE OBLIGATIONS CHARGES AND
AGREES TO CHARGE AND ASSIGNS AND AGREES TO ASSIGN ABSOLUTELY TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, ALL ITS PRESENT AND
FUTURE RIGHT, TITLE AND INTEREST IN AND TO:


 


2.2.1                     EACH ASSIGNED CONTRACT INCLUDING ALL MONEYS PAYABLE TO
THE CHARGOR AND ANY CLAIMS, AWARDS AND JUDGEMENTS IN FAVOUR OF, RECEIVABLE BY OR
RECEIVED BY THE CHARGOR UNDER OR IN CONNECTION WITH OR PURSUANT TO ANY ASSIGNED
CONTRACT;


 


2.2.2                     ALL INSURANCES AND ALL PROCEEDS IN RESPECT OF
INSURANCES AND ALL BENEFITS OF INSURANCES (INCLUDING ALL CLAIMS RELATING TO, AND
ALL RETURNS OF PREMIUM IN RESPECT OF, INSURANCES); AND


 


2.2.3                     ALL INVESTMENTS WHICH ARE SCRIPLESS SECURITIES,


 

provided that no Security shall be granted under this Clause 2.2, if:

 


2.2.4                     THE ADMINISTRATIVE AGENT DETERMINES, AFTER
CONSULTATION WITH THE CHARGOR THAT GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Chargor,  (but only to the extent that the restrictions in all
such contracts, taken as a whole, do not materially limit the Charged Assets
that would otherwise be pledged pursuant to the Collateral and Guarantee
Requirement and Section 5.13(c) of the Credit Agreement to secure the
Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor; or

 


2.2.5                     THE ADMINISTRATIVE AGENT SHALL DETERMINE THAT THE COST
TO THE CHARGOR OF GRANTING AND PERFECTING SUCH SECURITY INTEREST WOULD BE
EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY IT.


 


2.3                               NOTICES OF ASSIGNMENT


 


2.3.1                     THE CHARGOR UNDERTAKES TO THE ADMINISTRATIVE AGENT
THAT IT SHALL, WITHIN 10 DAYS OF THE DATE OF THIS DEED, GIVE THE FOLLOWING
NOTICES OF ASSIGNMENT AND/OR CHARGE TO THE RELEVANT PARTIES AND USE ITS
COMMERCIALLY REASONABLE ENDEAVOURS TO PROCURE THAT THE ADMINISTRATIVE AGENT
RECEIVES WHATEVER ACKNOWLEDGMENTS THE ADMINISTRATIVE AGENT CONSIDERS NECESSARY
TO PERFECT THE CHARGES, UNLESS THE ADMINISTRATIVE AGENT REQUIRES OTHERWISE,
THOSE NOTICES AND ACKNOWLEDGEMENTS WHICH, IN THE CASE OF THE RESPECTIVE CHARGED
ASSETS SET OUT BELOW, MUST

 

7

--------------------------------------------------------------------------------



 


SUBSTANTIALLY BE IN THE APPROPRIATE FORMS OF THE RELEVANT SCHEDULES SET OUT NEXT
TO IT:


 

(I)                                     FOR INSURANCES, IN SCHEDULE 3 (FORM OF
NOTICE OF ASSIGNMENT AND ACKNOWLEDGEMENT IN RELATION TO INSURANCES); AND

 

(II)                                  FOR BANK ACCOUNTS, IN SCHEDULE 6 (FORM OF
NOTICE OF CHARGE AND ACKNOWLEDGEMENT IN RELATION TO BANK ACCOUNTS).

 


2.3.2                     IF AT ANY TIME:


 

(I)                                     THE ADMINISTRATIVE AGENT IS OF THE
REASONABLE OPINION THAT ANY SUBSTANTIAL PART OF THE SECURITY CONSTITUTED BY OR
PURSUANT TO THIS DEED SHALL BE IN JEOPARDY AND ANY CHARGE OR SECURITY CREATED OR
TO BE CREATED UNDER OR PURSUANT TO THIS DEED REQUIRES TO BE PERFECTED OR
IMPROVED; OR

 

(II)                                  AN EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT HAS OCCURRED AND IS CONTINUING AND THE BORROWER HAS RECEIVED A DEFAULT
NOTICE,

 


THE CHARGOR SHALL GIVE THE FOLLOWING NOTICES OF ASSIGNMENT AND/OR CHARGE TO THE
RELEVANT PARTIES AND USE ITS COMMERCIALLY REASONABLE ENDEAVOURS TO PROCURE THAT
THE ADMINISTRATIVE AGENT RECEIVES WHATEVER ACKNOWLEDGMENTS THE ADMINISTRATIVE
AGENT CONSIDERS NECESSARY TO PERFECT THE CHARGES. UNLESS THE ADMINISTRATIVE
AGENT REQUIRES OTHERWISE, THOSE NOTICES AND ACKNOWLEDGEMENTS WHICH, IN THE CASE
OF THE RESPECTIVE CHARGED ASSETS SET OUT BELOW, MUST SUBSTANTIALLY BE IN THE
APPROPRIATE FORMS OF THE RELEVANT SCHEDULES SET OUT NEXT TO IT:


 

(I)                                     FOR BOOK DEBTS IN EXCESS OF $10,000,000,
IN SCHEDULE 4 (FORM OF NOTICE OF CHARGE AND ASSIGNMENT AND ACKNOWLEDGEMENT IN
RELATION TO BOOK DEBTS);

 

(II)                                  FOR INVESTMENTS (WHICH ARE SCRIPLESS
SECURITIES), IN SCHEDULE 5 (FORM OF NOTICE OF CHARGE AND ASSIGNMENT AND
ACKNOWLEDGEMENT IN RELATION TO INVESTMENTS (SCRIPLESS SECURITIES)); AND

 

(III)                               FOR ASSIGNED CONTRACTS, IN SCHEDULE 7
(FORM OF NOTICE OF ASSIGNMENT OF ASSIGNED CONTRACTS).

 


3.                                      FLOATING CHARGE


 


3.1                               CREATION


 

The Chargor, as legal and/or beneficial owner and as continuing security for the
due and punctual payment and discharge of all the Obligations, charges in favour
of the Administrative Agent for the benefit of the Secured Parties, by way of
first floating charge its undertaking and all its assets, both present and
future (including assets expressed to be charged or assigned by Clause 2 (Fixed
Charges and Assignment)), provided that no Security shall be granted under this
Clause 3, if:

 

8

--------------------------------------------------------------------------------


 


3.1.1                     THE ADMINISTRATIVE AGENT DETERMINES, AFTER
CONSULTATION WITH THE CHARGOR THAT GRANTING SUCH SECURITY WOULD:


 

(a)                                  violate the law of the jurisdiction in
which the Charged Assets are located or the law of the jurisdiction where the
person owning such asset or property is organised;

 

(b)                                 violate the terms of any material contract
binding on the Chargor,  (but only to the extent that the restrictions in all
such contracts, taken as a whole, do not materially limit the Charged Assets
that would otherwise be pledged pursuant to the Collateral and Guarantee
Requirement and Section 5.13(c) of the Credit Agreement to secure the
Obligations); or

 

(c)                                  result in a material adverse tax
consequence to the Chargor; or

 


3.1.2                     THE ADMINISTRATIVE AGENT SHALL DETERMINE THAT THE COST
TO THE CHARGOR OF GRANTING AND PERFECTING SUCH SECURITY INTEREST WOULD BE
EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY IT.


 


3.2                               RANKING

 

The floating Charge created by the Chargor ranks:

 


3.2.1                     BEHIND ALL THE FIXED CHARGES CREATED BY THE CHARGOR;
BUT


 


3.2.2                     IN PRIORITY TO ANY OTHER SECURITY OVER THE CHARGED
ASSETS OF THE CHARGOR EXCEPT FOR SECURITY RANKING IN PRIORITY IN ACCORDANCE WITH
PARAGRAPH (F) OF SCHEDULE 1 (RIGHTS OF RECEIVERS).


 


3.3                               CONVERSION BY NOTICE

 

The Administrative Agent may convert the floating Charge created pursuant to
Clause 3.1 (Creation) over all or any of the Charged Assets into a fixed Charge
by notice to the Chargor specifying the relevant Charged Assets (either
generally or specifically):

 


3.3.1                     IF IT (ACTING REASONABLY) CONSIDERS IT NECESSARY TO DO
SO IN ORDER TO PROTECT OR PRESERVE THE CHARGES OVER THOSE CHARGED ASSETS AND/OR
THE PRIORITY OF THOSE CHARGES;


 


3.3.2                     THE ADMINISTRATIVE AGENT (ACTING REASONABLY) CONSIDERS
THAT ANY OF THE CHARGED ASSETS MAY BE IN JEOPARDY OF BEING SEIZED OR SOLD
PURSUANT TO ANY FORM OF LEGAL PROCESS; AND/OR


 


3.3.3                     UPON AND AT ANY TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT.

 

9

--------------------------------------------------------------------------------


 


3.4                               AUTOMATIC CONVERSION

 

If:

 


3.4.1                     THE CHARGOR TAKES ANY STEP TO CREATE ANY SECURITY IN
BREACH OF CLAUSE 4.1 (SECURITY) OVER ANY OF THE CHARGED ASSETS NOT SUBJECT TO A
FIXED CHARGE;


 


3.4.2                     ANY PERSON TAKES ANY STEP TO EFFECT ANY EXPROPRIATION,
ATTACHMENT, SEQUESTRATION, DISTRESS OR EXECUTION AGAINST ANY OF THOSE CHARGED
ASSETS;


 


3.4.3                     A RESOLUTION IS PASSED OR AN ORDER IS MADE FOR THE
WINDING-UP OF THE CHARGOR; OR


 


3.4.4                     ANY PERSON (WHO IS ENTITLED TO DO SO) GIVES NOTICE OF
ITS INTENTION TO APPOINT A JUDICIAL MANAGER TO THE CHARGOR OR FILES SUCH A
NOTICE WITH THE COURT,


 

the floating Charge over the relevant Charged Assets shall automatically and
immediately be converted into a fixed Charge without notice.

 


3.5                               DE-CRYSTALLISATION

 

Subject to no Winding-up having occurred in relation to the Chargor and no other
Event of Default continuing, the Administrative Agent may, at its sole
discretion (acting reasonably), at any time after the floating Charge created
pursuant to Clause 3.1 (Creation) over any Charged Asset becomes fixed under
Clause 3.4 (Automatic conversion), upon the written request of the Chargor and
by written notice to the Chargor, reconvert the fixed Charge into a floating
Charge in relation to the Charged Assets specified in that notice.

 


4.                                      RESTRICTIONS AND FURTHER ASSURANCE


 


4.1                               SECURITY


 

The Chargor shall not create or permit to subsist any Security over any Charged
Asset, nor do anything else prohibited by Section 6.02 (Liens) of the Credit
Agreement, except as permitted by that clause.

 


4.2                               DISPOSAL


 

The Chargor shall not (and shall not agree to) enter into a single transaction
or a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, license, sub-license, transfer or otherwise dispose
of any Charged Asset, nor do anything else prohibited by Section 6.05 (Asset
Sales) of the Credit Agreement, except as permitted by that clause.

 


4.3                               FURTHER ASSURANCE


 

The Chargor shall promptly do whatever is necessary to create, maintain and
perfect the Security created under this Deed and whatever else the
Administrative Agent reasonably requires:

 

10

--------------------------------------------------------------------------------


 


4.3.1                     TO PERFECT OR PROTECT THE CHARGES OR THE PRIORITY OF
THE CHARGES;


 


4.3.2                     TO FACILITATE THE REALISATION OF THE CHARGED ASSETS OR
THE EXERCISE OF ANY RIGHTS VESTED IN THE ADMINISTRATIVE AGENT OR ANY RECEIVER;


 


4.3.3                     FOR THE PURPOSE OF MORE EFFECTIVELY PROVIDING SECURITY
TO THE ADMINISTRATIVE AGENT OVER ANY OF THE CHARGED ASSETS (INCLUDING, WITHOUT
LIMITATION, ANY CHARGED ASSETS SUBJECT TO A FIXED CHARGE AS A RESULT OF THE
CONVERSION BY NOTICE, UNDER CLAUSE 3.3 (CONVERSION BY NOTICE) OR, AS THE CASE
MAY BE, THE AUTOMATIC CONVERSION UNDER CLAUSE 3.4 (AUTOMATIC CONVERSION) OF THE
FLOATING CHARGE CREATED PURSUANT TO CLAUSE 3.1 (CREATION) OVER THE RELEVANT
CHARGED ASSETS); OR


 


4.3.4                     TO CONFER ON THE ADMINISTRATIVE AGENT SECURITY OVER
ANY PROPERTY AND ASSETS OF THE CHARGOR LOCATED IN ANY COLLATERAL JURISDICTION
OUTSIDE SINGAPORE EQUIVALENT OR SIMILAR TO THE SECURITY INTENDED TO BE CONFERRED
BY OR PURSUANT TO THIS DEED,


 

including depositing, with the Administrative Agent, all title deeds,
agreements, leases and documents relating to any of the Charged Assets,
executing any transfer, conveyance, charge, mortgage, assignment or assurance of
the Charged Assets (whether to the Administrative Agent or its nominees or
otherwise), making any registration and giving any notice, order or direction.

 


5.                                      REAL PROPERTY


 


5.1                               DOCUMENTS


 

The Chargor shall deposit with the Administrative Agent, and the Administrative
Agent shall, during the continuance of this Security, be entitled to hold, all
title deeds, agreements, leases and documents of title relating to the Chargor’s
present and future Real Property.

 


5.2                               COMPLIANCE WITH OBLIGATIONS


 

The Chargor shall comply in all material respects with any covenants,
stipulations, conditions, licences, consents and any other statutory, regulatory
or contractual obligations relating to its Real Property or its use, requiring
payment of sums in respect of its Real Property, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect.

 


5.3                               MORTGAGE


 

As security for the payment and discharge of the Obligations, the Chargor shall,
to the extent required by the Credit Agreement, promptly execute and deliver to
the Administrative Agent such mortgage or other legal charge of its Real
Property from time to time as the Administrative Agent may require.  The Chargor
shall promptly apply or authorise the Administrative Agent to apply to any
applicable authority or person for registration of any such mortgage or other
legal charge.

 

11

--------------------------------------------------------------------------------


 


5.4                               COMPLIANCE WITH STATUTE


 

The Chargor shall comply with all obligations imposed under any present or
future ordinance, statute, regulation, order or instrument or under any by-laws,
regulations or requirements of any competent authority or any planning control,
building regulation control or other approvals, licences or consents relevant to
its Real Property or its use or enjoyment, except where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.

 


5.5                               PLANNING


 

Except as may be permitted by the Credit Agreement, the Chargor shall not,
without the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), apply for or implement any planning
permission or change or permit to be changed the use of any of its Real Property
or carry out any operation or begin or continue any use of its Real Property for
which permission is required.

 


5.6                               REPAIR AND ALTERATIONS


 

Except as may be permitted by the Credit Agreement, the Chargor shall ensure
that neither it nor any other person (i) demolishes or (ii) materially alters or
injures its Real Property or in any manner or by any means that lessens the
value of its Real Property nor, unless it promptly replaces them with others of
substantially equal or greater value, removes any Fixtures from the Real
Property without the consent of the Administrative Agent.

 


5.7                               USE PROPERTY FOR PROPER PURPOSES


 

Except as may be permitted by the Credit Agreement, the Chargor shall not make
any alteration to, or change in the use of, the Real Property, that will
materially diminish the utility thereof for the operation of its business.

 


5.8                               IMPLIED COVENANTS FOR TITLE


 

The Chargor’s obligations under this Deed are in addition to any obligations or
covenants contained in any other Loan Document.

 


5.9                               RESTRICTIONS ON DEALING WITH REAL PROPERTY


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance):

 


5.9.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT, THE CHARGOR SHALL NOT CREATE OR PERMIT
TO SUBSIST ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS REAL PROPERTY; AND


 


5.9.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITED BY SECTION 6.05 OF THE CREDIT AGREEMENT, THE
CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS
(WHETHER RELATED OR NOT AND WHETHER

 

12

--------------------------------------------------------------------------------


 


VOLUNTARY OR INVOLUNTARY) TO SELL, FACTOR, TRANSFER OR OTHERWISE DISPOSE OF ALL
OR ANY PART OF ANY OF ITS REAL PROPERTY.


 


6.                                      BOOK DEBTS


 


6.1                               COLLECTION


 

The Chargor shall promptly get in, realise and collect all Book Debts in the
ordinary and usual course of its business and shall after the receipt of a
Default Notice by the Borrower, hold the proceeds of getting in, realisation and
collection on trust for the Administrative Agent.

 


6.2                               PAYMENT INTO DESIGNATED BANK ACCOUNT(S)


 

The Chargor shall promptly pay all moneys received by it from any source
(including all proceeds of collection of Book Debts) into a Bank Account (or, if
one or more Bank Accounts have been designated for this purpose by the
Administrative Agent, the relevant Bank Account(s)).

 


6.3                               RESTRICTIONS ON DEALING WITH BOOK DEBTS


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance):

 


6.3.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT, THE CHARGOR SHALL NOT CREATE OR PERMIT
TO SUBSIST ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS BOOK DEBTS; AND


 


6.3.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 6.05 OF THE CREDIT AGREEMENT, THE
CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS
(WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO SELL, FACTOR,
TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS BOOK DEBTS.


 


6.4                               DOCUMENTS


 

The Chargor shall promptly execute and/or deliver to the Administrative Agent
such documents relating to such of its Book Debts as necessary to create,
maintain and perfect the Security expressed to be created by this Deed as the
Administrative Agent reasonably requires.

 


7.                                      BANK ACCOUNTS


 


7.1                               WITHDRAWALS


 


7.1.1                     PRIOR TO DEFAULT


 

The Chargor shall be entitled to make withdrawals from any Bank Account without
the consent of the Administrative Agent.

 

13

--------------------------------------------------------------------------------


 


7.1.2                     AFTER DEFAULT


 

At any time after the receipt of a Default Notice by the Borrower, the Chargor
shall not be entitled to receive, withdraw or otherwise transfer any credit
balance from time to time on any Bank Account, except with the consent of the
Administrative Agent.

 


7.2                               RESTRICTIONS ON DEALING WITH BANK ACCOUNTS


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance):

 


7.2.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS BANK ACCOUNTS; AND


 


7.2.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE),
AND EXCEPT AS MAY BE PERMITTED BY SECTION 6.05 OF THE CREDIT AGREEMENT, THE
CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS
(WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO TRANSFER,
ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS BANK ACCOUNTS.


 


7.3                               DOCUMENTS


 

The Chargor shall promptly execute and/or deliver to the Administrative Agent
such documents relating to such of its Bank Accounts as necessary to create,
maintain and perfect the Security expressed to be created by this Deed as the
Administrative Agent reasonably requires, including any notice to the relevant
bank or financial institution with which such Bank Account is maintained, of the
Charges over such Bank Account.

 


8.                                      INVESTMENTS


 


8.1                               ACQUISITION


 

The Chargor shall, as soon as reasonably practicable, notify the Administrative
Agent of its acquisition of any Investment and after the receipt of a Default
Notice by the Borrower, the declaration, payment, allotment, offer or issue of
any Dividend.

 


8.2                               DOCUMENTS


 

The Chargor shall:

 


8.2.1                     DELIVER TO THE ADMINISTRATIVE AGENT, OR AS IT DIRECTS,
ALL CERTIFICATES (IF ANY) REPRESENTING ITS INVESTMENTS;


 


8.2.2                     DEPOSIT IN ANY SUB-ACCOUNT OPENED AND MAINTAINED BY
THE CHARGOR WITH ANY DEPOSITORY AGENT (AS DEFINED IN SECTION 130A OF THE
COMPANIES ACT), ALL SCRIPLESS SECURITIES AS THE ADMINISTRATIVE AGENT MAY DIRECT;
AND

 

14

--------------------------------------------------------------------------------


 


9.2.3                     EXECUTE AND/OR DELIVER TO:


 

(I)                                     THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS RELATING TO ITS INVESTMENTS, INCLUDING TRANSFERS OF INVESTMENTS
EXECUTED IN BLANK, NECESSARY TO CREATE, MAINTAIN, PERFECT OR ENFORCE THE
SECURITY EXPRESSED TO BE CREATED BY THIS DEED AS THE ADMINISTRATIVE AGENT
REASONABLY REQUIRES; AND/OR

 

(II)                                  ANY DEPOSITORY AGENT WITH WHOM THE CHARGOR
HAS DEPOSITED ANY SCRIPLESS SECURITIES IN ANY SUB-ACCOUNT OPENED AND MAINTAINED
BY THE CHARGOR, NOTICE OF CHARGE OR ASSIGNMENT OF THE SCRIPLESS SECURITIES AND
ALL OF THE CHARGOR’S PRESENT AND FUTURE RIGHT, TITLE AND INTEREST IN AND TO THE
SAME IN SUCH FORM AS THE ADMINISTRATIVE AGENT MAY REASONABLY SPECIFY AND/OR
REASONABLY REQUIRE.

 


8.3                               VOTING BEFORE THE RECEIPT OF A DEFAULT NOTICE
BY THE BORROWER


 

Subject to Clause 8.4 (Voting after the receipt of a Default Notice by the
Borrower), the Chargor shall be entitled to exercise or direct the exercise of
the voting and other rights attached to any Investment as it sees fit provided
that:

 


8.3.1                     IT DOES SO FOR A PURPOSE NOT INCONSISTENT WITH ANY
LOAN DOCUMENT; AND


 


8.3.2                     THE EXERCISE OF OR FAILURE TO EXERCISE THOSE RIGHTS
WOULD NOT MATERIALLY IMPAIR THE COLLATERAL OR MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS AND REMEDIES OF ANY SECURED PARTY UNDER ANY LOAN DOCUMENT.


 


8.4                               VOTING AFTER THE RECEIPT OF A DEFAULT NOTICE
BY THE BORROWER


 

At any time after the receipt of a Default Notice by the Borrower:

 


8.4.1                     THE ADMINISTRATIVE AGENT OR THE RECEIVER SHALL BE
ENTITLED TO EXERCISE OR DIRECT THE EXERCISE OF THE VOTING AND OTHER RIGHTS
ATTACHED TO ANY INVESTMENT IN SUCH MANNER AS IT OR HE REASONABLY SEES FIT
PROVIDED THAT UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PERMIT THE CHARGOR TO EXERCISE SUCH
RIGHTS; AND


 


8.4.2                     THE CHARGOR SHALL COMPLY OR PROCURE THE COMPLIANCE
WITH ANY DIRECTIONS OF THE ADMINISTRATIVE AGENT OR THE RECEIVER IN RESPECT OF
THE EXERCISE OF THOSE RIGHTS AND SHALL PROMPTLY EXECUTE AND/OR DELIVER TO THE
ADMINISTRATIVE AGENT OR THE RECEIVER SUCH FORMS OF PROXY AS IT OR HE REQUIRES
WITH A VIEW TO ENABLING SUCH PERSON AS IT OR HE SELECTS TO EXERCISE THOSE
RIGHTS.


 


8.5                               DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER


 

Subject to Clause 8.6 (Dividends after the receipt of a Default Notice by the
Borrower), the Chargor shall be entitled to retain all cash income paid or
payable on any Investment and the Administrative Agent shall (or, as the case
may be, ensure that its nominee shall) pay any cash income derived from the
Investments of the Chargor to the Chargor. If any cash income is received by (or
paid to) the Chargor (or as it may direct) pursuant to this Clause

 

15

--------------------------------------------------------------------------------


 

8.5, that amount shall be automatically released from the Security created under
this Deed on such amount being received by (or, as the case may be, being paid
to) the Chargor.

 


8.6                               DIVIDENDS AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER


 


8.6.1                     UPON AND AT ANY TIME AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE BORROWER, THE ADMINISTRATIVE AGENT (OR, AS THE CASE MAY BE, ITS
NOMINEE) SHALL BE ENTITLED TO RETAIN ANY DIVIDEND RECEIVED BY IT AND APPLY THE
SAME IN OR TOWARDS THE PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH CLAUSE 17
(ORDER OF DISTRIBUTIONS).


 


8.6.2                     AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY REPAY TO THE CHARGOR ALL CASH INCOME
PAID ON ANY SHARE THAT THE CHARGOR WOULD OTHERWISE BE PERMITTED TO RETAIN
PURSUANT TO THE TERMS OF THE CLAUSE 8.5 (DIVIDENDS BEFORE THE RECEIPT OF A
DEFAULT NOTICE BY THE BORROWER) AND THAT HAVE NOT BEEN APPLIED IN ACCORDANCE
WITH CLAUSE 17 (ORDER OF DISTRIBUTIONS).


 


8.7                               POWER OF ATTORNEY


 

Upon the occurrence of an Event of Default which is continuing, if any
Investment of the Chargor is not held in the Chargor’s name, the Chargor shall
promptly deliver to the Administrative Agent an irrevocable power of attorney,
expressed to be given by way of security and executed as a deed by the person in
whose name that Investment is held. That power of attorney shall appoint the
Administrative Agent, each Receiver and each Delegate, as the attorney of the
holder and shall be in such form as the Administrative Agent requires. The
Administrative Agent agrees that it (and any Receiver or Delegate) shall not
exercise such power of attorney unless an Event of Default has occurred and is
continuing.

 


8.8                               RESTRICTIONS ON DEALING WITH INVESTMENTS


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance):

 


8.8.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS INVESTMENTS; AND


 


8.8.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 6.05 OF THE CREDIT AGREEMENT, THE
CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS
(WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO TRANSFER,
ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ANY OF ITS INVESTMENTS EXCEPT,
IN THE CASE OF DIVIDENDS, AS PERMITTED BY CLAUSE 8.5 (DIVIDENDS BEFORE THE
OCCURRENCE THE RECEIPT OF A DEFAULT NOTICE BY THE BORROWER).


 


8.9                               COMMUNICATIONS


 

After the receipt of a Default Notice by the Borrower, the Chargor shall as soon
as reasonably practicable execute and/or deliver to the Administrative Agent a
copy of each

 

16

--------------------------------------------------------------------------------


 

circular, notice, report, set of accounts or other document received by it or
its nominee in connection with any Investment, as the Administrative Agent
reasonably requires.

 


9.                                      INTELLECTUAL PROPERTY


 


9.1                               ACQUISITION


 

The Chargor shall, not later than 30 days after the end of each fiscal quarter
of Intermediate Holdings ended on or about 3 July and 1 January of each fiscal
year, notify the Administrative Agent, subject to the confidentiality provisions
of the Credit Agreement, of its becoming the legal and/or beneficial owner of or
of its acquisition or grant of, or agreement to acquire or grant (by licence or
otherwise), any Intellectual Property, and any application by it or on its
behalf to register any Intellectual Property.

 


9.2                               DOCUMENTS AND CONSENTS


 

Where the Chargor is the owner of any Intellectual Property, it shall promptly
execute and/or deliver to the Administrative Agent:

 


9.2.1                     ALL DOCUMENTS NECESSARY TO REGISTER OR RECORD THIS
DEED OR ANY CHARGE OVER INTELLECTUAL PROPERTY WITH EACH RELEVANT GOVERNMENTAL
AUTHORITY OR AGENCY RESPONSIBLE FOR KEEPING REGISTERS UNDER WHICH ANY OF SUCH
INTELLECTUAL PROPERTY IS REGISTERED, AND EACH RECEIPT OR CONFIRMATION OF
REGISTRATION OR RECORDING OF THIS DEED OR ANY CHARGE OVER INTELLECTUAL PROPERTY
ISSUED BY THAT GOVERNMENT AUTHORITY OR AGENCY; AND


 


9.2.2                     SUCH OTHER DOCUMENTS RELATING TO SUCH INTELLECTUAL
PROPERTY AS NECESSARY TO CREATE, MAINTAIN PERFECT AND ENFORCE THE SECURITY
CREATED UNDER THIS DEED AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT
REASONABLY REQUIRES TO BETTER ASSURE, PRESERVE, PROTECT AND PERFECT ANY CHARGE.


 


9.3                               MAINTENANCE


 

The Chargor shall make all commercially reasonable efforts to safeguard,
maintain in full force and effect and preserve its ability to enforce its
present and future ownership and rights in connection with all Intellectual
Property material to the conduct of the Chargor’s business, including observing
all related covenants and stipulations, maintaining in confidence all
confidential information and know how, obtaining all necessary registrations and
commencing and diligently prosecuting all appropriate infringement actions. It
will also take all steps necessary to maintain all registered design, patent and
trade mark registrations material to the conduct of the Chargor’s business,
including payment of maintenance, annuity, renewal fees and other fees.

 


9.4                               GRANT


 

Without prejudice to Clause 4.2 (Disposal), the Chargor shall not grant any
exclusive registered user agreement or exclusive licence in relation to any of
its present or future Intellectual Property (other than as permitted by the
Credit Agreement).

 

17

--------------------------------------------------------------------------------



 


9.5                               RESTRICTIONS ON DEALING WITH INTELLECTUAL
PROPERTY


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance):

 


9.5.1                     EXCEPT FOR THE CHARGES AND EXCEPT AS MAY BE PERMITTED
BY SECTION 6.02 OF THE CREDIT AGREEMENT, THE CHARGOR SHALL NOT CREATE OR HAVE
OUTSTANDING ANY SECURITY OVER ALL OR ANY PART OF ANY OF ITS INTELLECTUAL
PROPERTY; AND


 


9.5.2                     EXCEPT AS REQUIRED BY CLAUSE 4.3 (FURTHER ASSURANCE)
AND EXCEPT AS MAY BE PERMITTED BY SECTION 6.05 OF THE CREDIT AGREEMENT, THE
CHARGOR SHALL NOT ENTER INTO A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS
(WHETHER RELATED OR NOT AND WHETHER VOLUNTARY OR INVOLUNTARY) TO TRANSFER,
ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS INTELLECTUAL PROPERTY THAT
IS MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


10.                               ASSIGNED CONTRACTS


 


10.1                        DOCUMENTS


 

The Chargor shall deliver to the Administrative Agent, and the Administrative
Agent may hold during the continuance of this Security, copies of all Assigned
Contracts as are in effect, and shall promptly deliver such notices and other
documents relating to the Assigned Contracts as is necessary to create, maintain
and perfect the Security expressed to be created under this Deed as the
Administrative Agent reasonably requires.

 


10.2                        CHARGOR STILL LIABLE


 

The Chargor shall remain liable to perform all its obligations under the
Assigned Contracts. Neither the Administrative Agent nor any Delegate shall be
under any obligations or liability to the Chargor or any other person under or
in respect of any Assigned Contract.

 


10.3                        NO VARIATION ETC.


 


THE CHARGOR SHALL NOT, AFTER THE RECEIPT OF A DEFAULT NOTICE BY THE BORROWER:


 


10.3.1              AMEND, VARY OR WAIVE (OR AGREE TO AMEND, VARY OR WAIVE) ANY
PROVISION OF ANY ASSIGNED CONTRACT OTHER THAN AN AMENDMENT, WAIVER OR CONSENT
WHICH IS NOT MATERIAL, MINOR OR TECHNICAL OR HAS BEEN APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT;


 


10.3.2              EXERCISE ANY RIGHT TO RESCIND, CANCEL OR TERMINATE ANY
ASSIGNED CONTRACT;


 


10.3.3              RELEASE ANY COUNTERPARTY FROM ANY MATERIAL OBLIGATIONS UNDER
ANY ASSIGNED CONTRACT;


 


10.3.4              WAIVE ANY BREACH BY ANY COUNTERPARTY OR CONSENT TO ANY ACT
OR OMISSION WHICH WOULD OTHERWISE CONSTITUTE SUCH A BREACH; OR

 

18

--------------------------------------------------------------------------------


 


10.3.5              EXCEPT AS PROVIDED IN ANY LOAN DOCUMENT, NOVATE, TRANSFER OR
ASSIGN ANY OF ITS RIGHTS UNDER ANY ASSIGNED CONTRACT,


 

unless otherwise agreed by the Administrative Agent (such agreement not to
unreasonably withheld or delayed).

 


10.4                        BREACH


 


THE CHARGOR SHALL, AFTER THE RECEIPT OF A DEFAULT NOTICE BY THE BORROWER, NOTIFY
THE ADMINISTRATIVE AGENT OF:


 


10.4.1              ANY BREACH OF OR DEFAULT UNDER AN ASSIGNED CONTRACT BY IT OR
ANY OTHER PARTY; AND


 


10.4.2              ANY RIGHT OF IT OR ANY OTHER PARTY ARISING TO TERMINATE OR
RESCIND AN ASSIGNED CONTRACT,


 

promptly on becoming aware of the same.

 


10.5                        PERFORMANCE OF OBLIGATIONS


 


THE CHARGOR SHALL PERFORM ALL ITS OBLIGATIONS UNDER EACH ASSIGNED CONTRACT
EXCEPT TO THE EXTENT ANY FAILURE TO PERFORM, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT BE REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


10.6                        EXERCISE OF RIGHTS


 

The Chargor shall take all steps necessary to protect, maintain, exercise and
enforce all of its rights with respect to the Assigned Contracts to procure the
due performance by each other party to the Assigned Contracts of such party’s
respective obligations under each of the Assigned Contracts. After the receipt
of a Default Notice by the Borrower, the Chargor shall exercise all its rights,
powers and discretions under each Assigned Contract in accordance with the
instructions of the Administrative Agent.

 


10.7                        RECEIPTS OF CHARGOR


 

After the receipt of a Default Notice by the Borrower, if any moneys payable
under or in connection with or pursuant to any Assigned Contract are received by
the Chargor, the Chargor shall immediately notify the Administrative Agent and
the same shall be held by the Chargor on trust for the Administrative Agent and
shall be immediately paid into the relevant Bank Account(s) designated by the
Administrative Agent for the purpose or, as the case may be, transferred and
paid over to the Administrative Agent to be dealt with in accordance with this
Deed and/or the other Loan Documents.

 


10.8                        INFORMATION


 

The Chargor shall as soon as practicable provide to the Administrative Agent
with any information the Administrative Agent reasonably requires in relation to
the Assigned Contracts.

 

19

--------------------------------------------------------------------------------


 


11.                               INSURANCE


 


11.1                        INSURANCES


 

The Chargor, at its own expense, shall maintain or cause to be maintained
Insurances in accordance with the provisions of the Credit Agreement.

 


11.2                        ADMINISTRATIVE AGENT MAY INSURE


 

In the event that the Chargor at any time fails to obtain or maintain any of the
insurance policies required by Section 5.07 of the Credit Agreement, the
Administrative Agent may (at the Chargor’s expense), but shall not be obliged
to,arrange such insurances of the assets of the Chargor or any of them as it
(acting reasonably) thinks fit.

 


11.3                        RESTRICTIONS ON DEALING WITH INSURANCES


 

Without prejudice and in addition to Clauses 4.1 (Security), 4.2 (Disposal) and
4.3 (Further assurance), except for the Charges or as permitted by Section 6.02
of the Credit Agreement, the Chargor shall not create or have outstanding any
Security over all or any part of any of its Insurances.

 


12.                               GENERAL UNDERTAKINGS


 


12.1                        NO FIXING


 

Subject to Section 6.05 of the Credit Agreement, the Chargor shall not fix or
permit the affixing of any Charged Asset to any of its Real Property which is
not itself a Charged Asset.

 


12.2                        AUTHORISATIONS


 

The Chargor shall promptly:

 


12.2.1              OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO MAINTAIN
IN FULL FORCE AND EFFECT; AND


 


12.2.2              IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, SUPPLY
CERTIFIED COPIES TO THE ADMINISTRATIVE AGENT OF,


 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under this Deed and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of this Deed.

 


12.3                        COMPLIANCE WITH LAWS


 

The Chargor shall comply in all respects with all laws to which it may be
subject, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------



 


12.4                        NO OTHER PREJUDICIAL CONDUCT


 

The Chargor shall not do and shall take any commercially reasonable actions to
prevent anything which could prejudice the validity, enforceability or priority
of the Charges.

 


13.                               REPRESENTATIONS AND WARRANTIES


 

The Chargor makes the representations and warranties set out in this Clause 13
to the Administrative Agent on the date of this Deed.

 


13.1                        STATUS


 

It is a limited liability company or corporation, duly incorporated and validly
existing under the law of Singapore and has the power to own its assets and
carry on its business as it is being, and is proposed to be, conducted.

 


13.2                        BINDING OBLIGATIONS


 

The obligations expressed to be assumed by it in this Deed are legal, valid,
binding and enforceable, subject to the requirements specified at the end of
Clause 13.5 (Validity and admissibility in evidence).

 


13.3                        NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of this Deed, and the transactions
contemplated by, this Deed do not and will not conflict with:

 


13.3.1              ANY LAW OR REGULATION APPLICABLE TO IT;


 


13.3.2              ITS CONSTITUTIONAL DOCUMENTS; OR


 


13.3.3              ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF ITS
ASSETS OR CONSTITUTE A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED) UNDER
ANY SUCH AGREEMENT OR INSTRUMENT, THE BREACH OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,


 


13.3.4              NOR (EXCEPT AS PROVIDED IN ANY SECURITY DOCUMENT) RESULT IN
THE EXISTENCE OF, OR OBLIGE IT TO CREATE, ANY SECURITY OVER ANY OF ITS ASSETS.


 


13.4                        POWER AND AUTHORITY


 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Loan
Documents to which it is a party and the transactions contemplated by those Loan
Documents.

 


13.5                        VALIDITY AND ADMISSIBILITY IN EVIDENCE


 

All Authorisations required:

 

21

--------------------------------------------------------------------------------



 


13.5.1              TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS
UNDER AND COMPLY WITH ITS OBLIGATIONS IN THIS DEED;


 


13.5.2              TO MAKE THIS DEED ADMISSIBLE IN EVIDENCE IN SINGAPORE; AND


 


13.5.3              TO ENABLE IT TO CREATE THE SECURITY PURPORTED TO BE CREATED
BY IT PURSUANT TO THIS DEED AND TO ENSURE THAT SUCH SECURITY HAS THE PRIORITY
AND RANKING IT IS EXPRESSED TO HAVE,


 

have been obtained or effected and are in full force and effect (or, in each
case, will be obtained or effected when required) save for the making of the
appropriate registrations of this Deed with the Accounting and Corporate
Regulatory Authority of Singapore and the payment of stamp duty in the amount of
up to S$500 payable in Singapore in respect of the stamping of this Deed.

 


13.6                        NO EXISTING SECURITY


 

Except for the Charges, and as provided in this Deed or as permitted under the
Credit Agreement, and security which is permitted to exist under the terms of
the Credit Agreement, no security exists on or over the Charged Assets.

 


13.7                        BENEFICIAL OWNERSHIP


 

Except as provided in this Deed including, without limitation, Clause 4.2
(Disposal), the Chargor has not assigned, transferred or otherwise disposed of
the Charged Assets (or its right, title and interest to or in the Charged
Assets), either in whole or in part, nor agreed to do so, and will not at any
time do so or agree to do so (except as permitted by the Loan Documents). Save
as permitted by the Credit Agreement or this Deed, the Chargor is and will at
all times be the sole, absolute, legal and beneficial owner of the Charged
Assets material to its business, except for any minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilise such Charged Assets for their intended purposes subject to liens
permitted under the Credit Agreement.

 


13.8                        IMMUNITY


 

Neither the Chargor nor any of its assets is entitled to immunity from suit,
execution, attachment or other legal process and in any proceedings taken in
Singapore in relation to this Deed, it will not be entitled to claim immunity
for itself or any of its assets, arising from suit, execution or other legal
process.

 


13.9                        NO RIGHT OF PRE-EMPTION ETC.


 

It has not sold or granted (or agreed to sell or grant) any right of pre-emption
over, or any lease or tenancy of or (except as permitted by the Credit Agreement
or this Deed) otherwise disposed of, the benefit of its right, title and
interest in and to any of the Charged Assets.

 

22

--------------------------------------------------------------------------------



 


13.10                 CONSENTS


 

It has obtained all consents necessary to grant the Security under this Deed, to
enter into this Deed and to ensure that no other party to any agreement or
arrangement entered into by the Chargor becomes entitled to terminate such
agreement or arrangement as a consequence of the Chargor entering into this
Deed.

 


13.11                 INVESTMENTS


 

The shares it owns in any of its subsidiaries (if any) are fully paid and not
subject to any option to purchase or similar rights and the constitutional
documents of such subsidiaries in respect of which such shares are issued do not
and could not restrict or inhibit (whether absolutely, partly, under a
discretionary power or otherwise) the transfer of such shares pursuant to the
enforcement of the Security created by or pursuant to this Deed.

 


13.12                 INSOLVENCY


 


13.12.1       IT IS NOT UNABLE AND HAS NOT BEEN DEEMED UNABLE TO PAY ITS DEBTS
WITHIN THE MEANING OF SECTION 254 OF THE COMPANIES ACT.


 


13.12.2       NO ORDER HAS BEEN MADE OR RESOLUTION PASSED FOR ITS COMPULSORY OR
VOLUNTARY WINDING UP AND (I) NO PETITION HAS BEEN PRESENTED FOR ITS COMPULSORY
OR VOLUNTARY WINDING UP OR THE MAKING OF A JUDICIAL MANAGEMENT ORDER IN RESPECT
OF IT AND (II) NO LIQUIDATOR, RECEIVER, RECEIVER AND MANAGER, OR JUDICIAL
MANAGER HAS BEEN APPOINTED IN RESPECT OF IT OR ANY PART OF ITS UNDERTAKING OR
ASSETS.


 


14.                               ENFORCEMENT


 


14.1                        ENFORCEABILITY OF SECURITY


 

As between the Chargor and the Administrative Agent, the Charges shall be
enforceable, and the power of sale and other powers conferred by Section 24 of
the Property Act (as varied and extended by this Deed) and all the other powers
conferred on the Administrative Agent by this Deed shall be exercisable at any
time after the occurrence and during the continuance of an Event of Default.

 


14.2                        POWER OF SALE


 

The statutory power of sale, of appointing a Receiver and the other statutory
powers conferred on mortgagees by Section 24 of the Property Act as varied and
extended by this Deed shall arise on or after the occurrence and during the
continuance of an Event of Default and may be exercised by the Administrative
Agent free from the restrictions imposed by Section 25 of the Property Act.

 


14.3                        CONSOLIDATION


 

Section 21 of the Property Act shall not apply to this Deed.

 

23

--------------------------------------------------------------------------------



 


14.4                        SECTION 25 OF THE PROPERTY ACT


 

Section 25 of the Property Act shall not apply to this Deed.

 


14.5                        NO LIABILITY AS MORTGAGEE IN POSSESSION


 

Nothing done by or on behalf of the Administrative Agent pursuant to this Deed
shall render it liable to account as a mortgagee in possession for any sums
other than actual receipts save for any loss arising from the gross negligence
or wilful misconduct of the Administrative Agent.

 


15.                               APPOINTMENT AND RIGHTS OF RECEIVERS


 


15.1                        APPOINTMENT OF RECEIVERS


 

If:

 


15.1.1              REQUESTED BY THE CHARGOR; OR


 


15.1.2              AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT (WHETHER OR NOT THE ADMINISTRATIVE AGENT HAS TAKEN POSSESSION OF THE
CHARGED ASSETS):


 

without any notice or further notice, the Administrative Agent may, by deed, or
otherwise in writing signed by any officer or manager of the Administrative
Agent or any person authorised for this purpose by the Administrative Agent,
appoint one or more persons to be a Receiver. Subject to the provisions of the
Companies Act, the Administrative Agent may similarly remove (so far as it is
lawfully able) any Receiver and appoint any person instead of any Receiver. If
the Administrative Agent appoints more than one person as Receiver, the
Administrative Agent may give those persons power to act either jointly or
severally. Any Receiver referred to in this Clause 15 may enjoy the benefit or
enforce the terms of this Clause 15 in accordance with the provisions of the
Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore.

 


15.2                        SCOPE OF APPOINTMENT


 

Any Receiver may be appointed Receiver of all of the Charged Assets or Receiver
of a part of the Charged Assets specified in the appointment. In the latter
case, the rights conferred on a Receiver as set out in Schedule 1 (Rights of
Receivers) shall have effect as though every reference in that Schedule to any
Charged Assets were a reference to the part of those assets so specified or any
part of those assets.

 


15.3                        RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to this Clause 15 shall have the rights, powers,
privileges and immunities conferred by the Acts (as varied and/or extended by
this Deed) on (a) mortgages, (b) mortgages in possession and (c) administrative
or other receivers duly appointed under the Acts, and shall also have the rights
set out in Schedule 1 (Rights of Receivers). The Receiver shall in the exercise
of the Receiver’s powers, authorities and discretions conform to the discretions
and regulations from time to time given or made by

 

24

--------------------------------------------------------------------------------


 

the Administrative Agent. Any Receiver referred to in this Clause 15 may enjoy
the benefit or enforce the terms of this Clause 15 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


15.4                        AGENT OF CHARGOR


 

Any Receiver shall be the agent of the Chargor for all purposes. The Chargor
alone shall be responsible for the Receiver’s contracts, engagements, acts,
omissions, defaults and losses and for liabilities incurred by the Receiver,
provided that the Chargor (and for the avoidance of doubt, the Administrative
Agent) shall not be liable for any sums arising from the gross negligence or
wilful misconduct of the Receiver)=.

 


15.5                        REMUNERATION


 

The Administrative Agent may (acting reasonably) determine the remuneration of
any Receiver (without being limited to the maximum rate specified in
Section 29(6) of the Property Act) and direct payment of that remuneration out
of moneys he receives as Receiver. The Chargor alone shall be liable for the
remuneration and all other costs, losses, liabilities and expenses of the
Receiver, provided that the Chargor (and for the avoidance of doubt, the
Administrative Agent) shall not be liable for any sums arising from the gross
negligence or wilful misconduct of the Receiver)=.

 


16.                               ADMINISTRATIVE AGENT’S RIGHTS


 


16.1                        SAME RIGHTS AS RECEIVER


 

Any rights conferred by any Loan Document upon a Receiver may be exercised by
the Administrative Agent after the Charges become enforceable, whether or not
the Administrative Agent shall have taken possession or appointed a Receiver of
the Charged Assets.

 


16.2                        DELEGATION


 

The Administrative Agent may at any time and from time to time delegate by power
of attorney or in any other manner to any person or persons or fluctuating body
of persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Administrative Agent under this Deed in
relation to the Charged Assets and any such delegation may be made upon such
terms and conditions (including power to sub-delegate) and subject to such
regulations as the Administrative Agent may think fit and the Administrative
Agent shall not be in any way liable or responsible to the Chargor for any loss
or damage arising from any act, default, omission or misconduct on the part of
any such delegate or sub-delegate.  Any third party referred to in this Clause
16.2 may enjoy the benefit or enforce the terms of this Clause 16.2 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 

25

--------------------------------------------------------------------------------


 


17.                               ORDER OF DISTRIBUTIONS


 


17.1                        APPLICATION OF PROCEEDS


 

All moneys received or recovered by the Administrative Agent or any Receiver or
Delegate in exercise of their rights under this Deed shall, subject to the
rights of any creditors having priority, be applied in the order provided in
Clause 17.2 (Order of distribution).

 


17.2                        ORDER OF DISTRIBUTIONS


 

The order referred to in Clause 17.1 (Application of proceeds) is:

 


17.2.1              FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS SUCH HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT) IN CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN
CONNECTION WITH THIS DEED OR ANY OF THE OBLIGATIONS, INCLUDING ALL COURT COSTS
AND THE REASONABLE FEES AND EXPENSES OF ITS AGENTS (INCLUDING THE RECEIVER AND
ANY DELEGATE) AND LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ON BEHALF OF THE
CHARGOR AND ANY OTHER COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE
OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;


 


17.2.2              SECOND, TO THE PAYMENT IN FULL OF THE OBLIGATIONS (THE
AMOUNTS SO APPLIED TO BE DISTRIBUTED AMONG THE SECURED PARTIES PRO RATA IN
ACCORDANCE WITH THE AMOUNTS OF THE OBLIGATIONS OWED TO THEM ON THE DATE OF ANY
SUCH DISTRIBUTION); AND


 


17.2.3              THIRD, TO THE CHARGOR, ITS SUCCESSORS OR ASSIGNS, OR AS A
COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.


 


18.                               LIABILITY OF ADMINISTRATIVE AGENT, RECEIVERS
AND DELEGATES


 


18.1                        POSSESSION


 

If the Administrative Agent, any Receiver or any Delegate takes possession of
the Charged Assets, it may at any time relinquish possession. Without prejudice
to Clause 18.2 (Administrative Agent’s liability), the Administrative Agent
shall not be liable as a mortgagee in possession by reason of viewing or
repairing any of the present or future assets of the Chargor, except where such
liability arises as a result of the Administrative Agent’s gross negligence or
wilful misconduct.

 


18.2                        ADMINISTRATIVE AGENT’S LIABILITY


 

None of the Administrative Agent, any Receiver or any Delegate shall (either by
reason of taking possession of the Charged Assets or for any other reason and
whether as mortgagee in possession or otherwise) be liable to the Chargor, any
Secured Party or any other person for any costs, losses, liabilities or expenses
relating to the realisation of any Charged Assets or from any act, default,
omission or misconduct of the Administrative Agent, any Receiver, any Delegate
or their respective officers, employees or agents in relation to the Charged
Assets or in connection with this Deed except to the extent caused

 

26

--------------------------------------------------------------------------------


 

by its own gross negligence or wilful misconduct. Any third party referred to in
this Clause 18 may enjoy the benefit or enforce the terms of this Clause 18 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


19.                               POWER OF ATTORNEY


 


19.1                        APPOINTMENT


 

The Chargor by way of security irrevocably appoints the Administrative Agent,
every Receiver and every Delegate severally as its attorney (with full power of
substitution), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney thinks fit:

 


19.1.1              TO DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO DO (BUT HAS
NOT DONE) UNDER ANY LOAN DOCUMENT (INCLUDING TO EXECUTE CHARGES OVER, TRANSFERS,
CONVEYANCES, ASSIGNMENTS AND ASSURANCES OF, AND OTHER INSTRUMENTS, NOTICES,
ORDERS AND DIRECTIONS RELATING TO, THE CHARGED ASSETS); AND


 


19.1.2              AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, TO EXERCISE ANY OF THE RIGHTS CONFERRED ON THE
ADMINISTRATIVE AGENT, ANY RECEIVER OR ANY DELEGATE IN RELATION TO THE CHARGED
ASSETS OR UNDER THIS DEED, EITHER OF THE ACTS OR GENERALLY UNDER SINGAPORE LAW.


 


19.2                        RATIFICATION


 

The Chargor ratifies and confirms and agrees to ratify and confirm whatever any
such attorney shall do or purport to do in the exercise of the power of attorney
granted by it in Clause 19.1 (Appointment). Any third party referred to in this
Clause 19 may enjoy the benefit or enforce the terms of this Clause 19 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


20.                               PROTECTION OF THIRD PARTIES

 


20.1                        NO DUTY TO ENQUIRE


 

No purchaser or other person dealing with the Administrative Agent, any other
Secured Party, any Receiver or any Delegate shall be concerned to enquire:

 


20.1.1              WHETHER THE POWERS OR RIGHTS CONFERRED BY OR PURSUANT TO ANY
LOAN DOCUMENT ARE EXERCISABLE;


 


20.1.2              WHETHER ANY CONSENTS, REGULATIONS, RESTRICTIONS OR
DIRECTIONS RELATING TO SUCH RIGHTS HAVE BEEN OBTAINED OR COMPLIED WITH;


 


20.1.3              OTHERWISE AS TO THE PROPRIETY OR REGULARITY OF ACTS
PURPORTING OR INTENDED TO BE IN EXERCISE OF ANY SUCH RIGHTS (INCLUDING WHETHER
OR NOT ANY DELEGATION SHALL HAVE LAPSED FOR ANY REASON OR HAS BEEN REVOKED); OR


 


20.1.4              AS TO THE APPLICATION OF ANY MONEY BORROWED OR RAISED.

 

27

--------------------------------------------------------------------------------


 


20.2                        PROTECTION TO PURCHASERS


 

Upon any sale or disposal of the Charged Assets or any part thereof which the
Administrative Agent, any other Secured Party, any Receiver or any Delegate
shall make under the provisions of this Deed, a statement in writing from the
Administrative Agent, any Receiver or any Delegate that the Security created by
this Deed has become enforceable and that the power of sale has become
exercisable shall be conclusive evidence of the fact in favour of any purchaser
or other person to whom any of the Charged Assets may be transferred and such
purchaser or other person will take the same free of any rights of the Chargor.
The Chargor undertakes to indemnify the Administrative Agent, any Receiver or
any Delegate against any claim which may be made against the Administrative
Agent, any Receiver or any Delegate by such purchaser or any other person by
reason of any defect in its title to the Charged Assets, provided that such
indemnity shall not be available to the extent that such claim resulted from the
gross negligence or wilful misconduct of the Administrative Agent, any Receiver
or any Delegate, as applicable. Any third party referred to in this Clause 20
may enjoy the benefit or enforce the terms of this Clause 20 in accordance with
the provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


21.                               SAVING PROVISIONS


 


21.1                        CONTINUING SECURITY


 

Subject to Clause 22 (Discharge of Security), the Charges are continuing
Security and will extend to the ultimate balance of the Obligations, regardless
of any intermediate payment or discharge in whole or in part.

 


21.2                        REINSTATEMENT


 

If any payment by the Chargor or any discharge given by a Secured Party (whether
in respect of the obligations of the Chargor, any person or any Security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 


21.2.1              THE LIABILITY OF THE CHARGOR AND THE CHARGES SHALL CONTINUE
AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


 


21.2.2              THAT SECURED PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE CHARGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


21.3                        WAIVER OF DEFENCES


 

Neither the obligations of the Chargor under this Deed nor the Charges will be
affected by an act, omission, matter or thing which, but for this Clause 21,
would reduce, release or prejudice any of its obligations under this Deed or any
of the Charges (without limitation and whether or not known to it or any Secured
Party) including:

 

28

--------------------------------------------------------------------------------


 


21.3.1              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH,
THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


21.3.2              THE RELEASE OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY
OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR
OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


21.3.3              THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR
RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE ANY RIGHTS
AGAINST, OR SECURITY OVER ASSETS OF, THE CHARGOR, ANY OTHER LOAN PARTY OR ANY
OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER
REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL
VALUE OF ANY SECURITY;


 


21.3.4              ANY DEATH, MENTAL OR OTHER INCAPACITY OR LACK OF POWER,
AUTHORITY OR LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR
STATUS OR CONSTITUTION OF THE CHARGOR, ANY OTHER LOAN PARTY OR ANY OTHER PERSON;


 


21.3.5              ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A LOAN
DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


 


21.3.6              ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;


 


21.3.7              ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, WINDING-UP OR
SIMILAR PROCEEDINGS;


 


21.3.8              THIS DEED OR ANY LOAN DOCUMENT NOT BEING EXECUTED BY OR
BINDING UPON ANY PERSON; OR


 


21.3.9              ANY POSTPONEMENT, DISCHARGE, REDUCTION, NON-PROVABILITY OR
OTHER SIMILAR CIRCUMSTANCE AFFECTING ANY OBLIGATION OF ANY LOAN PARTY OR OTHER
PERSON UNDER ANY LOAN DOCUMENT RESULTING FROM ANY INSOLVENCY, LIQUIDATION OR
DISSOLUTION PROCEEDINGS OR FROM ANY LAW, REGULATION OR ORDER.


 


21.4                        IMMEDIATE RECOURSE


 

The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Chargor under this Deed. This waiver applies irrespective of any law to the
contrary.

 


21.5                        APPROPRIATIONS


 

Until all the Obligations have been irrevocably paid in full and all facilities
which might give rise to Obligations have terminated, each Secured Party (or any
trustee or agent on its behalf) may:

 


21.5.1              REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS,
SECURITY OR RIGHTS HELD OR RECEIVED BY THAT SECURED PARTY (OR ANY TRUSTEE OR
AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME
IN SUCH MANNER AND ORDER AS IT

 

29

--------------------------------------------------------------------------------


 


SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR OTHERWISE) AND THE CHARGOR SHALL NOT
BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


21.5.2              HOLD IN A SUSPENSE ACCOUNT ANY MONEYS RECEIVED FROM THE
CHARGOR OR ON ACCOUNT OF THE CHARGOR’S LIABILITY UNDER THIS DEED.


 


21.6                        DEFERRAL OF CHARGOR’S RIGHTS


 


21.6.1              UNTIL ALL THE OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL
AND ALL FACILITIES WHICH MIGHT GIVE RISE TO OBLIGATIONS HAVE TERMINATED AND
UNLESS THE ADMINISTRATIVE AGENT OTHERWISE DIRECTS, THE CHARGOR WILL NOT EXERCISE
ANY RIGHTS WHICH IT MAY HAVE BY REASON OF PERFORMANCE BY IT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY
WAY OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE SECURED PARTIES UNDER THE
LOAN DOCUMENTS OR OF ANY GUARANTEE OR OTHER SECURITY TAKEN PURSUANT TO, OR IN
CONNECTION WITH, THE LOAN DOCUMENTS BY ANY SECURED PARTY.


 


21.6.2              THE CHARGOR HEREBY AGREES THAT ANY CLAIM OF INDEMNIFICATION
OR CONTRIBUTION THAT THE CHARGOR MAY HAVE WITH RESPECT TO A THIRD PARTY SHALL
NOT DECREASE THE CHARGOR’S OBLIGATIONS TO THE SECURED PARTIES.


 


21.7                        ADDITIONAL SECURITY


 

The Charges are in addition to and are not in any way prejudiced by any other
guarantees or security now or subsequently held by any Secured Party.

 


22.                               DISCHARGE OF SECURITY


 


22.1                        FINAL REDEMPTION


 

Subject to Clause 22.2 (Retention of Security), when all the Loan Document
Obligations have been paid in full in cash, the Commitments have expired or been
terminated, the principal and interest on each Loan and all fees payable under
the Loan Documents shall have been paid in full, all Letters of Credit shall
have expired or been terminated (or otherwise provided for in a manner
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, the Administrative Agent shall at the request and cost of the
Chargor release, reassign or discharge (as appropriate) the Charged Assets from
the Charges.

 


22.2                        RETENTION OF SECURITY


 

If the Administrative Agent considers that any amount paid or credited to any
Secured Party under any Loan Document is capable of being avoided or otherwise
set aside on the Winding-up of the Chargor or any other Loan Party, that amount
shall not be considered to have been paid for the purposes of determining
whether all the Loan Document Obligations have been irrevocably paid.

 

30

--------------------------------------------------------------------------------


 


22.3                        PERMITTED RELEASES


 

If any asset of the Chargor is disposed of in accordance with the provisions of
the Loan Documents or upon the effectiveness of a written consent to the release
of the security interest granted hereby in any Charged Assets pursuant to
Section 9.02 of the Credit Agreement, that asset shall be automatically released
from the fixed Charge on that asset on that disposal being made and the
Administrative Agent shall, upon the request of the Chargor, take whatever
action is necessary to release such asset from this Security.

 


23.                               EXPENSES, STAMP DUTY AND INTEREST


 


23.1                        TRANSACTION EXPENSES


 

The Chargor shall within three Business Days of demand pay the Administrative
Agent the amount of all costs, losses, liabilities and expenses (including legal
fees) reasonably incurred by the Administrative Agent in connection with the
negotiation, preparation, printing and execution of this Deed and any other
documents referred to in this Deed.

 


23.2                        AMENDMENT COSTS


 

If the Chargor requests an amendment, waiver or consent, the Chargor shall,
within three Business Days of demand, reimburse the Administrative Agent for the
amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Administrative Agent in responding to, evaluating,
negotiating or complying with that request.

 


23.3                        ENFORCEMENT COSTS


 

The Chargor shall, within three Business Days of demand, pay to the
Administrative Agent the amount of all costs, losses, liabilities and expenses
(including legal fees) incurred by the Administrative Agent, any Receiver or any
Delegate in relation to this Deed (including the administration, protection,
realisation, enforcement or preservation of any rights under or in connection
with this Deed, or any consideration by the Administrative Agent as to whether
to realise or enforce the same, and/or any amendment, waiver, consent or release
of this Deed and/or any other document referred to in this Deed). Any third
party referred to in this Clause 23 may enjoy the benefit or enforce the terms
of this Clause 23 in accordance with the provisions of the Contracts (Rights of
Third Parties) Act, Chapter 53B of Singapore.

 


23.4                        STAMP TAXES


 

The Chargor shall pay and, within three Business Days of demand, indemnify the
Administrative Agent against any cost, loss or liability the Administrative
Agent reasonably incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of this Deed.

 

31

--------------------------------------------------------------------------------



 


23.5                        DEFAULT INTEREST


 


23.5.1              IF THE CHARGOR FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER
THIS DEED ON ITS DUE DATE, INTEREST SHALL ACCRUE AT THE RATE SPECIFIED IN
SECTION 2.12(C)(II) (INTEREST) OF THE CREDIT AGREEMENT. ANY INTEREST ACCRUING
UNDER THIS CLAUSE 23.5 SHALL BE IMMEDIATELY PAYABLE BY THE CHARGOR ON DEMAND BY
THE ADMINISTRATIVE AGENT.


 


23.5.2              DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT
WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST PERIOD
APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND PAYABLE.


 


23.6                        GOODS AND SERVICES TAX


 

The Chargor shall pay to the Administrative Agent within three Business Days of
demand, in addition to any amount payable by the Chargor under this Deed, any
goods and services or other similar Tax in respect of that amount (and
references in this Deed to that amount shall be deemed to include any such Taxes
payable in addition to it).

 


24.                               PAYMENTS


 


24.1                        DEMANDS


 

Any demand for payment made by any Secured Party shall be effective as a demand
for the purposes of this Deed, from the date on which it is given.

 


24.2                        PAYMENTS


 

All payments by the Chargor under this Deed (including damages for its breach)
shall be made in the Currency of Account and to such account, with such
financial institution and in such other manner as the Administrative Agent may
direct.

 


24.3                        CONTINUATION OF ACCOUNTS


 

At any time after:

 


24.3.1              THE RECEIPT BY A SECURED PARTY OF NOTICE (EITHER ACTUAL OR
OTHERWISE) OF ANY SUBSEQUENT SECURITY AFFECTING THE CHARGED ASSETS OF THE
CHARGOR; OR


 


24.3.2              THE PRESENTATION OF A PETITION OR THE PASSING OF A
RESOLUTION IN RELATION TO THE WINDING-UP OF THE CHARGOR,


 

any Secured Party may open a new account in the name of the Chargor with that
Secured Party (whether or not it permits any existing account to continue). If
that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so when the relevant event occurred. No moneys paid
into any account, whether new or continuing, after that event shall discharge or
reduce the amount recoverable pursuant to any Loan Document to which the Chargor
is party.

 

32

--------------------------------------------------------------------------------


 


25.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES


 

No provision of this Deed will:

 


25.1                        INTERFERE WITH THE RIGHT OF ANY SECURED PARTY TO
ARRANGE ITS AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


 


25.2                        OBLIGE ANY SECURED PARTY TO INVESTIGATE OR CLAIM ANY
CREDIT, RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND
MANNER OF ANY CLAIM; OR


 


25.3                        OBLIGE ANY SECURED PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAX.


 


26.                               MISCELLANEOUS INDEMNITIES


 


26.1                        CURRENCY INDEMNITY


 


26.1.1              THE CHARGOR’S OBLIGATIONS UNDER THE LOAN DOCUMENTS TO MAKE
PAYMENTS IN UNITED STATES DOLLARS (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE ADMINISTRATIVE AGENT OF THE FULL AMOUNT OF THE OBLIGATION
CURRENCY EXPRESSED TO BE PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THE LOAN
DOCUMENTS. IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST THE
CHARGOR IN ANY COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT
INTO OR FROM ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER
CURRENCY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE
IN THE OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE RATE OF
EXCHANGE (AS QUOTED BY THE ADMINISTRATIVE AGENT OR, IF THE ADMINISTRATIVE AGENT
DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY A KNOWN DEALER IN SUCH
CURRENCY DESIGNATED BY THE ADMINISTRATIVE AGENT) DETERMINED, IN EACH CASE, AS OF
THE DATE IMMEDIATELY PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH
BUSINESS DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION
DATE”).


 


26.1.2              IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING
BETWEEN THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF
THE AMOUNT DUE, THE CHARGOR COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID,
SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY
BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY THAT COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


 


26.1.3              FOR PURPOSES OF DETERMINING THE RATE OF EXCHANGE FOR THIS
CLAUSE 26.1, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN
CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.

 

33

--------------------------------------------------------------------------------



 


26.2                        INDEMNITIES SEPARATE


 

The indemnity in this Deed shall:

 


26.2.1              NOT LIMIT ANY INDEMNIFICATION PROVISION IN ANY OTHER LOAN
DOCUMENT;


 


26.2.2              APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED BY ANY SECURED
PARTY;


 


26.2.3              CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF ANY OBLIGATION OR
ANY OTHER JUDGMENT OR ORDER; AND


 


26.2.4              APPLY WHETHER OR NOT ANY CLAIM UNDER IT RELATES TO ANY
MATTER DISCLOSED BY THE CHARGOR OR OTHERWISE KNOWN TO ANY SECURED PARTY.


 


26.3                        OTHER INDEMNITIES AND PROTECTIONS


 

Except in the case of gross negligence or wilful misconduct on the part of the
Administrative Agent, any Receiver or any Delegate, the Administrative Agent
shall be indemnified by the Chargor from and against all actions, losses,
claims, proceedings, costs, demands and liabilities which may be suffered by the
Administrative Agent by reason of any failure of the Chargor to perform any of
its obligations under this Deed or in the execution of any of the rights,
powers, remedies, authorities or discretions vested in the Administrative Agent,
any Receiver or any Delegate, under or pursuant to this Deed.

 


27.                               RIGHTS, AMENDMENTS, WAIVERS AND DETERMINATIONS


 


27.1                        AMBIGUITY


 

The powers and protections conferred by this Deed in relation to the Charged
Assets or any part thereof on the Administrative Agent shall be in addition to
and not in substitution for the powers and protections conferred on mortgagees
or chargees under the Acts, which shall apply to the Charges except insofar as
they are expressly or impliedly excluded. Where there is any ambiguity or
conflict between the rights or powers conferred by law or contained in either of
the Acts and those conferred by or pursuant to this Deed or where the powers or
protections in this Deed are more extensive or less restrictive than those
provided by either of the Acts, the terms of this Deed shall prevail.

 


27.2                        EXERCISE OF RIGHTS


 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any Receiver or Delegate, any right or remedy under this Deed shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

 

34

--------------------------------------------------------------------------------



 


27.3                        AMENDMENTS AND WAIVERS


 

Any term of this Deed may be amended or waived only with the consent of the
Administrative Agent and the Chargor, subject to any consent of the Lenders
required by Section 9.02 of the Credit Agreement.

 


27.4                        DETERMINATIONS


 

Any determination by or certification of the Administrative Agent or any
Receiver or Delegate of a rate or amount under this Deed is, in the absence of
manifest error, conclusive evidence of the matters to which it relates.

 


28.                               PARTIAL INVALIDITY


 

The illegality, invalidity or enforceability of any provision of this Deed under
the law of any jurisdiction shall not affect its legality, validity or
enforceability under the law of any other jurisdiction nor the legality,
validity or enforceability of any other provision.

 


29.                               SEPARATE AND INDEPENDENT OBLIGATIONS


 

The Security created by the Chargor by or in connection with any Loan Document
is separate from and independent of any other Security created or intended to be
created by any other provider of Security by or in connection with any Loan
Document.

 


30.                               BENEFIT OF ASSIGNMENT


 


30.1                        BENEFIT AND BURDEN


 

This Deed shall be binding upon and enure to the benefit of each Party and its
successors and assigns.

 


30.2                        THE CHARGOR


 

The Chargor may not assign or transfer all or any of its rights, benefits and
obligations under this Deed, except as permitted by this Deed or the other Loan
Documents.

 


30.3                        THE ADMINISTRATIVE AGENT


 

The Administrative Agent may assign all or part of its rights under this Deed or
transfer all or part of its obligations under this Deed in accordance with the
terms of the Credit Agreement without the consent of the Chargor. Any such
assignee or transferee shall be and be treated as a party for all purposes of
this Deed and shall be entitled to the full benefit of this Deed to the same
extent as if it were an original party in respect of the rights or obligations
assigned or transferred to it.

 

35

--------------------------------------------------------------------------------



 


31.                               NOTICES


 


31.1                        COMMUNICATIONS


 

Any communication to be made under or in connection with this Deed may be made
by fax or letter or, subject to Clause 31.3 (Delivery), be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent.

 


31.2                        ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below, or any substitute address, fax number or
department or officer as the Party may notify to the other Party.

 


31.3                        DELIVERY


 

Either Party may change its address or fax number for notices and other
communications hereunder by notice to the other Party. The Administrative Agent
or the Chargor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Deed shall be deemed to have been given on the date of receipt.

 


32.                               COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed. Delivery of an executed counterpart of a signature page of this Deed by
telecopy or Adobe pdf transmission shall be effective as delivery of a manually
executed counterpart of this Deed.

 


33.                               GOVERNING LAW


 

This Deed shall be governed by, and construed in accordance with the laws of
Singapore.

 


34.                               JURISDICTION


 


34.1                        JURISDICTION OF SINGAPORE COURTS


 

The courts of Singapore have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed) (a “Dispute”).

 

36

--------------------------------------------------------------------------------



 


34.2                        VENUE


 

The Parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

37

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to Clause 15 (Appointment and Rights of
Receivers) shall have the right, either in its own name or in the name of the
Chargor or otherwise and in such manner and upon such terms and conditions as
the Receiver thinks fit, and either alone or jointly with any other person:

 

(a)                                  Take possession

 

to take possession of, get in and collect the Charged Assets, and to require
payment to him or any Secured Party of any Book Debts or credit balance on any
Bank Account;

 

(b)                                 Carry on business

 

to manage and carry on any business of the Chargor;

 

(c)                                  Contracts

 

to enter into any contract or arrangement relating to the Charged Assets and to
perform, repudiate, rescind or vary any such contract or arrangement to which
the Chargor is a party;

 

(d)                                 Deal with Charged Assets

 

without restriction imposed by Section 25 of the Property Act or the need to
observe any of the restrictions or other provisions of Section 23 or 25 of the
Property Act, to sell, transfer, assign, exchange, hire out, lend or otherwise
dispose of or realise the Charged Assets (including any Fixture, which may be
sold separately from the related Real Property) to any person (including a new
company formed pursuant to paragraph (e) (Hive down)) either by public offer or
auction, tender or private contract and for a consideration of any kind (which
may be payable or delivered in one amount or by instalments spread over a period
or deferred);

 

(e)                                  Hive down

 

to form a new company and to subscribe for or acquire (for cash or otherwise)
any investment in or of the new company and to sell, transfer, assign, exchange
and otherwise dispose of or realise any such investments or part thereof or any
rights attaching thereto;

 

(f)                                    Borrow money

 

to borrow or raise money either unsecured or on the security of the Charged
Assets (either in priority to the Charges or otherwise);

 

(g)                                 Covenants and guarantees

 

to enter into bonds, covenants, guarantees, indemnities and other commitments
and to make all payments needed to effect, maintain or satisfy them;

 

38

--------------------------------------------------------------------------------


 

(h)                                 Dealings with tenants

 

to grant leases, tenancies, licences and rights of user, grant renewals and
accept surrenders of leases, tenancies, licences or rights of user, and
otherwise to reach agreements and make arrangements with, and to make allowances
to, any lessees, tenants or other persons (including a new company formed
pursuant to paragraph (e) (Hive down)) from whom any rents and profits may be
receivable (including those relating to the grant of any licences, the review of
rent in accordance with the terms of, and the variation of, the provisions of
any leases, tenancies, licences or rights of user affecting the Charged Assets);

 

(i)                                     Rights of ownership

 

to manage and use the Charged Assets and to exercise and do (or permit the
Chargor or any nominee of it to exercise and do) all such rights and things as
the Receiver would be capable of exercising or doing if he were the absolute
beneficial owner of the Charged Assets;

 

(j)                                     Insurance, repairs, improvements etc.

 

to insure the Charged Assets, to carry out decorations, repairs, alterations,
improvements and additions to the Charged Assets (including the development or
redevelopment of any Real Property) and to purchase or otherwise acquire or do
anything in connection with the Charged Assets;

 

(k)                                  Claims

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Chargor or relating to the Charged Assets;

 

(l)                                     Legal actions

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Assets or any business of the Chargor;

 

(m)                               Redemption of Security

 

to redeem any Security (whether or not having priority to the Charges) over the
Charged Assets and to settle the accounts of any person with an interest in the
Charged Assets;

 

(n)                                 Employees etc.

 

to appoint, hire and employ officers, employees, contractors, agents, advisors
and others and to discharge any such persons and any such persons appointed,
hired or employed by the Chargor;

 

(o)                                 Companies Act

 

to exercise all powers set out in the Companies Act as now in force (whether or
not in force at the date of exercise) and any powers added thereto, after the
date of this Deed; and

 

39

--------------------------------------------------------------------------------


 

(p)                                 Other powers

 

to do anything else he may think fit for the realisation of the Charged Assets
or incidental to the exercise of any of the rights conferred on the Receiver
under or by virtue of any Loan Document to which the Chargor is party, the
Property Act, the Companies Act or any other applicable law.

 

40

--------------------------------------------------------------------------------



 


SCHEDULE 2


 


BANK ACCOUNTS

 

Bank

 

Currency

Citibank N.A.

 

INR

Bank of America

 

USD

 

41

--------------------------------------------------------------------------------


 


SCHEDULE 3


 


FORM OF NOTICE OF ASSIGNMENT AND ACKNOWLEDGEMENT IN RELATION TO INSURANCES


 

To:                              [The Insurers]

[Address]

 

cc:                                 JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

(Fax No.: (831) 439-2353)

 

JPMorgan, Chase Bank, N.A.

270 Park Avenue

New York, New York, 10017

Attention: Sharon Bazbaz

(Fax No.: (212) 270-5127)

 

[Date]

 

Notice of Assignment

 

[Description of Policy]

 

[Policy Number [                  ]] [(the “Insurances”)]

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that, by an assignment contained in a Debenture (the
“Debenture”) dated 25 September 2009 entered into between the Chargor and
JPMorgan Chase Bank, N.A. (the “Administrative Agent”), the Chargor assigned, by
way of security to the Administrative Agent (subject to a provision for
re-assignment), all its present and future right, title and interest in and to
the insurances, details of which are set out in the attached schedule (the
“Insurances”) including all claims under the Insurances and the proceeds of
those claims and any return of premiums.

 

1.                                       Insurances Other Than Third Party
Insurance

 

After receipt of a notice from the Administrative Agent addressed to you
indicating that an Event of Default has occurred and is continuing (a “Default
Notice”), all moneys payable by you to the Chargor in respect of the Insurances
other than third party Insurances shall be paid to, or to the order of, the
Administrative Agent.

 

42

--------------------------------------------------------------------------------


 

2.                                       Third Party Liability Insurance

 

Subject to any applicable legislation and despite the assignments referred to
above, all sums in respect of any claim under any third party Insurance by an
insured party shall be paid:

 

2.1                                 directly to the person whose
claim(s) constitute(s) the risk or liability insured against, provided that such
person has executed a discharge of all claims against each insured party in
respect of the risk or liability in relation to which the claim was made; or

 

2.2                                 (despite any policy term to the contrary) to
the extent that insurers accept liability to indemnify the insured party in
respect of the claims or liabilities which the insured party has settled
directly with the claimant, to the relevant insured party, unless the insured
party is the Chargor, in which case those sums shall be paid in the same manner
as described in paragraph 1 above.

 

3.                                       Who to deal with

 

3.1                                 Despite the assignment, you shall continue
to treat the Chargor and the Administrative Agent as entitled to make and deal
with claims under the Insurances unless and until you are notified by the
Administrative Agent that the security created by the Debenture has become
enforceable.

 

3.2                                 After receiving notice from the
Administrative Agent that the security created by the Debenture has become
enforceable, you shall treat the Administrative Agent as the only person
entitled to make and deal with claims under the Insurances.

 

4.                                       Notices

 

You are entitled to rely without enquiry on any notice given to you by the
Administrative Agent that the security created by the Debenture has become
enforceable.

 

5.                                       Chargor remains liable for performance

 

The Chargor shall remain liable to perform the obligations assumed by it under
the Insurances and the Administrative Agent is not liable to perform any of
those obligations nor liable for the consequences of non-performance.

 

6.                                       Irrevocable Authority

 

The authorities and instructions in this notice cannot be revoked without the
prior written consent of the Administrative Agent.

 

Please acknowledge receipt of this Notice of Assignment, and confirm that you
will pay all moneys in respect of the Insurances as directed by or pursuant to
this Notice of Assignment, by signing the acknowledgement on the attached copy
of this Notice of Assignment and returning that copy to the Administrative Agent
at:

 

JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

 

43

--------------------------------------------------------------------------------


 

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

marked for the attention of Sofia Basraoui.

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

44

--------------------------------------------------------------------------------


 

[On duplicate]

 

To:                              JPMorgan Chase Bank, N.A. (the “Administrative
Agent”)

 

[Date]

 

We hereby acknowledge receipt of the Notice of Assignment dated [   ] informing
us of the assignment by Seagate Singapore International Headquarters Pte. Ltd.
(the “Chargor”) to the Administrative Agent of the Chargor’s rights, title
benefits and interest in and to the Insurance Policy referred to in that Notice
of Assignment and confirm that we have not received any other notice of the
assignment of such Insurance Policy.

 

We confirm that:

 

1.                                       upon receipt of a Default Notice, we
will pay all proceeds under the Insurance Policy (that are due for payment to
[            ]) to, or to the order of, the Administrative Agent;

 

2.                                       notwithstanding the assignment, we
shall continue to treat both the Chargor and the Administrative Agent as
entitled to make and deal with claims under the Insurance Policy unless and
until we are notified by the Administrative Agent that the security created by
the Debenture has become enforceable;

 

3.                                       after receiving notice from the
Administrative Agent that the security created by the Debenture has become
enforceable, we shall treat the Administrative Agent as the only person entitled
to make and deal with claims under the Insurance Policy;

 

4.                                       we shall rely without enquiry on any
notice given by the Administrative Agent that the security created by the
Debenture has become enforceable;

 

5.                                       we regard the Chargor as solely liable
to perform the obligations assumed by it under such Insurance Policy;

 

6.                                       the Administrative Agent is not liable
to perform any of the obligations assumed by the Chargor under such Insurance
Policy nor liable for the consequences of non-performance; and

 

7.                                       [the above acknowledgment and
confirmations are given with the authority of all of the insurers.]

 

 

 

 

For and on behalf of

 

 

 

[Name of Insurer]

 

 

45

--------------------------------------------------------------------------------


 


SCHEDULE 4


 


FORM OF NOTICE OF CHARGE AND ASSIGNMENT AND ACKNOWLEDGEMENT IN RELATION TO BOOK
DEBTS


 

To:                              [The Debtors]

[Address]

 

cc:                                 JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

(Fax No.: (831) 439-2353)

 

JPMorgan, Chase Bank, N.A.

270 Park Avenue

New York, New York, 10017

Attention: Sharon Bazbaz

(Fax No.: (212) 270-5127)

 

[Date]

 

Seagate Singapore Holdings Pte. Ltd. (the “Chargor”) hereby gives you notice
that, by a charge and assignment contained in a Debenture (the “Debenture”)
dated 25 September 2009 entered into between the Chargor and JPMorgan Chase
Bank, N.A. (the “Administrative Agent”), the Chargor granted to the
Administrative Agent a first fixed charge over, and assigned absolutely to the
Administrative Agent, all its present and future right, title and interest in
and to, inter alia,  all its present and future right, title and interest in and
to the Book Debts (as defined in the Debenture).

 

Accordingly, until you receive instructions from the Administrative Agent to the
contrary, you shall pay all amounts falling due to the Chargor in the manner
agreed with the Chargor.

 

Despite the assignment referred to above or the making of any payment by you to
the Administrative Agent pursuant to it, the Chargor shall remain liable to
perform all its obligations under each Book Debt and neither the Administrative
Agent nor any receiver, delegate or sub-delegate appointed by it shall at any
time be under any obligation or liability to you under or in respect of any Book
Debt.

 

The Chargor shall also remain entitled to exercise all its rights, powers and
discretions under each Book Debt, except that the Chargor shall not and you
agree that the Chargor shall not amend, vary or waive (or agree to amend, vary
or waive) any provision of any Book Debt or

 

46

--------------------------------------------------------------------------------


 

exercise any right to rescind, cancel or terminate any Book Debt without the
prior written consent of the Administrative Agent, and you should continue to
give notices under each Book Debt to the Chargor, in each case unless and until
you receive written notice from the Administrative Agent to the contrary, in
which event all such rights, powers and discretions shall be exercisable by, and
notices shall be given to, the Administrative Agent or as it directs.

 

Please acknowledge receipt of this Notice of Charge and Assignment of Book Debts
and confirm that:

 

1.                                       you will pay all sums due under each
Book Debt as directed by or pursuant to this Notice of Charge and Assignment of
Book Debts;

 

2.                                       you will not claim or exercise any
set-off or counterclaim in respect of any Book Debt;

 

3.                                       you have not received any other notice
of any assignment or charge of any Book Debt or of any other interest of any
third party in any Book Debt; and

 

4.                                       you will comply with the other
provisions of this Notice of Charge and Assignment of Book Debts,

 

by signing the acknowledgement on the attached copy of this Notice of Charge and
Assignment of Book Debts and returning that copy to the Administrative Agent at:

 

JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

marked for the attention of Sofia Basraoui.

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

47

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge and Assignment of Book Debts of
which this is a copy and: confirm that:

 

1.                                       we will pay all sums due under each
Book Debt as directed by or pursuant to the Notice of Charge and Assignment of
Book Debts;

 

2.                                       we will not claim or exercise any
set-off or counterclaim in respect of any Book Debt;

 

3.                                       we have not received any other notice
of any assignment or charge of any Book Debt or of any other interest of any
third party in any Book Debt; and

 

4.                                       we will comply with the other
provisions contained in the Notice of Charge and Assignment of Book Debts.

 

 

 

 

For and on behalf of

 

 

 

[Debtor]

 

 

 

 

 

Date:

 

 

 

48

--------------------------------------------------------------------------------



 


SCHEDULE 5


 


FORM OF NOTICE OF CHARGE AND ASSIGNMENT AND ACKNOWLEDGEMENT IN RELATION TO
INVESTMENTS (SCRIPLESS SECURITIES)


 

To:                              [Depository Agent]

[Address]

 

cc:                                 JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

(Fax No.: (831) 439-2353)

 

JPMorgan, Chase Bank, N.A.

270 Park Avenue

New York, New York, 10017

Attention: Sharon Bazbaz

(Fax No.: (212) 270-5127)

 

[Date]

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that by a charge and assignment contained in a Debenture (the
“Debenture”) dated 25 September 2009 entered into between the Chargor and
JPMorgan Chase Bank, N.A. (the “Administrative Agent”), the Chargor granted to
the Administrative Agent a first fixed charge over, and assigned absolutely to
the Administrative Agent, all its present and future right, title and interest
in and to, inter alia, all securities kept or maintained by the Chargor with you
in sub-account number [                    ] (the “Sub-Account”) maintained with
you or held by you to the order of the Chargor, whether as nominees or
otherwise.

 

You are hereby directed to deal with all such securities in accordance with the
instructions of the Chargor, provided that upon notice from the Administrative
Agent addressed to you that an Event of Default has occurred and is continuing
(a “Default Notice”), the Chargor hereby consents and instructs you to accept
all instructions and directions from the Administrative Agent in relation to
such securities and, in particular, as and when instructed by the Administrative
Agent:

 

(a)                                  to sell all or any part of such securities
in the Sub-Account and to hold the proceeds deriving therefrom to the order and
for the benefit of the Administrative Agent, and to

 

49

--------------------------------------------------------------------------------


 

deliver or pay such proceeds to the Administrative Agent or as the
Administrative Agent shall direct; and/or

 

(b)                                 to transfer to the Administrative Agent or
as instructed by the Administrative Agent any of such securities in the
Sub-Account, including moneys or proceeds relating to such securities in the
Sub-Account.

 

The Chargor hereby confirms that upon receipt of a Default Notice, you shall not
release all or any of such securities in the Sub-Account and/or any moneys or
proceeds deriving therefrom to us without the prior written consent of the
Administrative Agent.

 

This Notice of Charge and Assignment of Scripless Securities and the
instructions herein contained are irrevocable and may not be revoked, modified
or varied without the prior written consent of the Administrative Agent.

 

Please acknowledge receipt of this Notice of Charge and Assignment of Scripless
Securities, and confirm that:

 

(a)                                  you have received no notice of any prior
charge, assignment or other Security over the securities referred to in this
Notice of Charge and Assignment of Scripless Securities; and

 

(b)                                 you will comply with the directions to you
contained in this Notice of Charge and Assignment of Scripless Securities,

 

by signing the acknowledgement on the attached copy of this Notice of Charge and
Assignment of Scripless Securities and returning that copy to the Administrative
Agent at:

 

JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

marked for the attention of Sofia Basraoui.

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

50

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge and Assignment of Scripless
Securities of which this is a copy and:

 

(a)                                  confirm that we have received no notice of
any prior charge, assignment or other Security over the securities referred to
in the Notice of Charge and Assignment of Scripless Securities; and

 

(b)                                 confirm that we will comply with the
directions to us contained in the Notice of Charge and Assignment of Scripless
Securities.

 

 

 

 

For and on behalf of

 

 

 

[Nominee]

 

 

 

 

 

Date:

 

 

 

51

--------------------------------------------------------------------------------



 


SCHEDULE 6

 


FORM OF NOTICE OF CHARGE AND ACKNOWLEDGEMENT IN RELATION TO BANK ACCOUNTS


 

To:                              [Institution where Bank Account is held]

[Address]

 

cc:                                 JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

(Fax No.: (831) 439-2353)

 

JPMorgan, Chase Bank, N.A.

270 Park Avenue

New York, New York, 10017

Attention: Sharon Bazbaz

(Fax No.: (212) 270-5127)

 

[Date]

 

1.                                       Seagate Singapore International
Headquarters Pte. Ltd. (the “Chargor”) hereby gives you notice that, by a charge
contained in a Debenture (the “Debenture”) dated 25 September 2009 entered into
between the Chargor and JPMorgan Chase Bank, N.A. (the “Administrative Agent”),
the Chargor granted to the Administrative Agent a first fixed charge over all
its present and future right, title and interest in and to the accounts with you
listed below (the “Bank Accounts”) including all moneys which may at any time be
standing to the credit of any Bank Account.

 

Under the terms of the Debenture, the Chargor shall be entitled to operate and
make any withdrawal from any Bank Account at any time until and unless you
receive instructions from the Administrative Agent that the security created
under the Debenture has become enforceable.

 

[Name of Account

 

Account Number

[                           ]

 

[                           ]

[                           ]

 

[                           ]

[                           ]

 

[                           ]

 

52

--------------------------------------------------------------------------------


 

2.                                       Accordingly, upon your receipt of
instructions from the Administrative Agent that the security created the
Debenture has become enforceable:

 

(a)                                  all rights, powers and discretions of the
Chargor in relation to any Bank Account shall be exercisable solely by the
Administrative Agent;

 

(b)                                 no moneys may be released from any Bank
Account without the prior written consent of the Administrative Agent; and

 

(c)                                  you should apply any amount standing to the
credit of any Bank Account as directed from time to time by the Administrative
Agent.

 

3.                                       You agree:

 

(a)                                  to disclose to the Administrative Agent
such information relating to any Bank Account as the Administrative Agent may
from time to time request; and

 

(b)                                 not to claim or exercise any security
interest in, set-off, counterclaim or other rights in respect of any Bank
Account save for:

 

(I)                                     DEDUCTION OF OUR USUAL FEES AND CHARGES
FOR OPERATING ANY BANK ACCOUNT; AND

 

(II)                                  REVERSAL OF ERRORNOUS CREDITS OR ANY
AMOUNTS CREDITED (IN ANY CURRENCY) INTO ANY BANK ACCOUNT PURSUANT TO TRANSFERS,
BANK DRAFTS, CHEQUE PAYMENTS (OR OTHER SIMILAR INSTRUMENTS) WHICH ARE
UNCOLLECTIBLE OR REVERSED BY CLEARING BANKS.

 

2.                                       This authority and instruction is
irrevocable without the prior written consent of the Administrative Agent.

 

Please acknowledge receipt of this Notice of Charge, and confirm that you will
pay all moneys as directed by or pursuant to this Notice of Charge and will
comply with the other provisions of this Notice of Charge, by signing the
acknowledgement on the attached copy of this Notice of Charge and returning that
copy to the Administrative Agent at:

 

JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

marked for the attention of Sofia Basraoui.

 

53

--------------------------------------------------------------------------------


 

 

 

For and on behalf of

 

 

 

Seagate Singapore International Headquarters Pte. Ltd.

 

 

54

--------------------------------------------------------------------------------


 

[On duplicate]

 

We acknowledge receipt of the Notice of Charge of which this is a copy and agree
to comply with its terms. We confirm that we have not received any other notice
of charge or assignment or notice that any other person claims any rights in
respect of any Bank Account.

 

 

 

 

For and on behalf of

 

 

 

[Institution where Bank Account is held]

 

 

 

 

 

Date:

 

 

 

55

--------------------------------------------------------------------------------



 


SCHEDULE 7


 


FORM OF NOTICE OF ASSIGNMENT OF ASSIGNED CONTRACT


 

To:                              [Party to the Assigned Contract]

[Address]

 

cc:                                 JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

(Fax No.: (831) 439-2353)

 

JPMorgan, Chase Bank, N.A.

270 Park Avenue

New York, New York, 10017

Attention: Sharon Bazbaz

(Fax No.: (212) 270-5127)

 

[Date]

 

Notice of Assignment

 

Seagate Singapore International Headquarters Pte. Ltd. (the “Chargor”) hereby
gives you notice that, by an assignment contained in a Debenture (the
“Debenture”) dated 25 September 2009 entered into between the Chargor and
JPMorgan Chase Bank, N.A. (the “Administrative Agent”), the Chargor assigned, by
way of security to the Administrative Agent (subject to a provision for
re-assignment), all its present and future right, title and interest in and to
the contracts listed below (the “Assigned Contracts”), including all moneys
payable to the Chargor, and any claims, awards and judgements receivable or
received by or in favour of the Chargor, pursuant to and under or in connection
with the Assigned Contracts.

 

Assigned Contracts

 

[describe the Assigned Contracts]

 

After receipt of a notice from the Administrative Agent addressed to you
indicating that an Event of Default has occurred and is continuing (a “Default
Notice”), all monies payable by you to the Chargor pursuant to and under or in
connection with any Assigned Contract shall be paid to, or to the order of, the
Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

This authority and instruction is irrevocable without the prior written consent
of the Administrative Agent. Despite the assignment referred to above or the
making of any payment by you to the Administrative Agent pursuant to it, the
Chargor shall remain liable to perform all its obligations under each Assigned
Contract and neither the Administrative Agent nor any receiver, delegate or
sub-delegate appointed by it shall at any time be under any obligation or
liability to you under or in respect of any Assigned Contract.

 

The Chargor shall also remain entitled to all rights, powers and discretions
under each Assigned Contract, except that the Chargor shall not and you agree
that the Chargor shall not amend, vary, waive (or agree to amend, vary or waive)
any provision of any Assigned Contract or exercise any right to rescind, cancel
or terminate any Assigned Contract without the prior written consent of the
Administrative Agent, and you should continue to give notices under each
Assigned Contract to the Chargor, in each case unless you receive written notice
from the Administrative Agent to the contrary, in which event all such rights,
powers and discretions shall be exercisable by, and notices shall be given to,
the Administrative Agent or as it directs.

 

Please acknowledge receipt of this Notice of Assignment and confirm that:

 

1.                                       you will pay all sums due under each
Assigned Contract as directed by or pursuant to this Notice of Assignment;

 

2.                                       you will not claim or exercise any
set-off or counterclaim in respect of any Assigned Contract;

 

3.                                       you have not received any other notice
of any assignment or charge of any Assigned Contract or of any other interest of
any third party in any Assigned Contract; and

 

4.                                       you will comply with the other
provisions of this Notice of Assignment,

 

by signing the acknowledgement on the attached copy of this Notice of Assignment
and returning that copy to the Administrative Agent at:

 

JPMorgan, Chase Bank, N.A.

Loan and Agency Services Group,

1111 Fannin Street, 10th Floor

Houston, Texas, 77002

marked for the attention of Sofia Basraoui.

 

 

 

 

For and on behalf of

 

 

 

Seagate Singapore International

Headquarters Pte. Ltd.

 

 

57

--------------------------------------------------------------------------------


 

as Chargor

 

 

[On duplicate]

We acknowledge receipt of the Notice of Assignment of which this is a copy and
confirm each of the matters referred to in paragraphs 1 to 4 (inclusive) of the
Notice of Assignment.

 

 

 

 

For and on behalf of

 

[Party to Assigned Contract]

 

Date:

 

 

58

--------------------------------------------------------------------------------


 

In witness whereof this Deed has been duly executed by the parties hereto.

 

The Chargor

[g293041ko11i001.jpg]

THE COMMON SEAL of

SEAGATE SINGAPORE INTERNATIONAL

HEADQUARTERS PTE. LTD.

was hereunto affixed in the presence of:

 

 

/s/ Patrick J. O’Malley

 

Director

 

 

 

Name: Patrick J. O’Malley

 

 

 

 

 

/s/ Chang Mui Yin

 

Director

 

 

 

Name: Chang Mui Yin

 

 

 

 

Address:

Seagate Technology

 

920 Disc Drive

 

Scotts Valley, CA95066

 

United States of America

 

 

Fax No.

+1 (831) 438-6675

 

 

Attention:

General Counsel

 

--------------------------------------------------------------------------------


 

The Administrative Agent

 

SIGNED SEALED and DELIVERED

[g293041ko11i001.jpg]

 

by

 

as attorney for and on behalf of

/s/ Sharon Bazbaz

JPMORGAN CHASE BANK, N.A.

Signature

in the presence of:

 

 

Name: Sharon Bazbaz

 

 

 

Title: Vice President

 

 

 

 

 

 

/s/ Donna Wisnieski

 

 

Witness’s Signature

 

 

 

 

 

Name of Witness: Donna Wisnieski

 

 

 

 

 

Title: Administrative Assistant

 

 

 

 

 

 

Address:

JPMorgan, Chase Bank, N.A.

 

 

 

Loan and Agency Services Group,

 

 

 

1111 Fannin Street, 10th Floor

 

 

 

Houston, Texas, 77002

 

 

 

 

 

 

Fax No.

(831) 439-2353

 

 

 

 

 

 

Attention:

Sofia Basraoui

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Address:

JPMorgan, Chase Bank, N.A.

 

 

 

270 Park Avenue

 

 

 

New York, New York, 10017

 

 

 

 

 

 

Fax No.

(212) 270-5127

 

 

 

 

 

 

Attention:

Sharon Bazbaz

 

 

 

--------------------------------------------------------------------------------